INFORMATION PROCESSING SERVICES AGREEMENT

This INFORMATION PROCESSING SERVICES AGREEMENT (the "Service Agreement") dated
this 23rd day of May 2003, by and between BANCO SANTANDER PUERTO RICO, a banking
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico, having its principal office at 207 Ponce de León Ave, Hato Rey, P.R.,
SANTANDER INTERNATIONAL BANK OF PUERTO RICO, INC., SANTANDER INVESTMENT
INTERNATIONAL BANK, INC. and having a principal place at 221 Ponce de León
Avenue, Hato Rey, Puerto Rico, AMERICA LATINA TECNOLOGÍA DE MEXICO, S.A.,
organized and existing under the laws of the Republic of Mexico (hereinafter
referred to as "ALTEC") having its principal office at Prolongación Paseo de la
Reforma número 500, Colonia Lomas de Santa Fé, C.P. 01219, México, D.F. Mexico.

ARTICLE I

OBJECTIVES AND DEFINITIONS

Section 1.01 Objectives.

In entering into this Service Agreement, a general objective of the parties
thereto is that, during the Service Term (as defined in Section 1.02), and
except as otherwise provided in Section 1.06, each of the Customers should
obtain from ALTEC and ALTEC should provide all of the applicable Customer's
requirements for the Assumed Services to the extent being performed for each
such Customer during the general period prior to the Effective Date, as such
services and functions evolve during each Service Term and are enhanced and
supplemented as provided in each Service Agreement.



Subject to the specific terms and conditions set forth in this Service
Agreement, the parties also intend that each of the Customers retain, in the
aggregate, at least the same level of service as the Customers achieved for the
Assumed Services during the general period prior to the Effective Date. To
achieve these objectives, it is the intent of the parties that this Service
Agreement provides for the following:

(a) At all times during the Service Term, the Assumed Services provided by ALTEC
to each of the Customers will be at least of the same general quality,
completeness and responsiveness as the similar such services were provided for
each such Customer prior to the Effective Date, unless otherwise specified in or
adjusted in accordance with the provisions of this Service Agreement. The
Customers expect that, over time, the Services provided by ALTEC will exceed the
level of the similar services the Previous Provider (as defined in Section 1.02)
provided for the Customers based on advances in technology, economies of scale
and efficiencies arising from the use of ALTEC as a services provider.

(b) Each of the Customers and ALTEC will have a relationship that, subject to
the applicable termination provisions of this Service Agreement will last for at
least three (3) years.

(c) The Services provided by ALTEC will be responsive to the changing needs and
requirements of the Customers. After appropriate direction from, consultation
with, and approval of the Customer Representative to the extent required by the
terms of this Service Agreement, and, subject to the provisions of Section
17.03, ALTEC will implement enhancements and improvements in the Services that
are intended to meet the changing needs and requirements of the Customers and to
reflect improvements in the Services.

(d) Prior to the expiration or termination for any reason of each Service
Agreement and subject to the applicable provisions of this Service Agreement,
ALTEC will (i) provide reasonable assistance to the affected Customer in
assuming, or (transferring to another entity, full responsibility for all of the
Services then being provided by ALTEC, and (ii) will continue to provide the
Services to the affected Customer until its Transition Date pursuant to Section
19.06. It is the intention of the parties that any such transition of
responsibilities be planned and implemented in a manner that will minimize, to
the extent reasonably feasible under the circumstances, disruptions in the
Customers' business operations.

The provisions of this Section 1.01 are intended to be a general introduction to
this Service Agreement and are not intended to expand the scope of the
obligations of ALTEC or any Customer under this Service Agreement or to alter
the plain meaning of the terms and conditions of this Service Agreement.
However, to the extent that the terms and conditions of this Service Agreement
do not address a particular circumstance or are otherwise unclear or ambiguous,
such terms and conditions are to be interpreted and construed consistent with
the objectives set forth in this Section 1.01.

Section 1.02 Definitions.

As used in this Service Agreement:



"ALTAIR Platform" shall mean the Software platform consisting of the Software
listed in Schedule 1.02 as such Software platform may be adjusted from time to
time through the addition or replacement of Software in accordance with the
provisions of this Service Agreement.

"ALTAIR Software" shall mean (i) the Programs listed in Section 1 of Schedule
1.02, and (ii) any other Program owned, licensed or developed by or on behalf of
ALTEC that is used by ALTEC in the performance of the Services except that, with
respect to any Works, ALTAIR Software shall only include those Works which ALTEC
owns under Article XVIII.

"ALTEC Project Manager" shall have the meaning specified in Section 4.02.

"ALTEC Relationship Manager" shall have the meaning specified in Section 4.02.

"Assumed Services" shall mean (i) the data processing, data telecommunications
and other information technology services and functions being performed for the
Customers by the Previous Provider during the general period prior to the
Effective Date at the scope, level and frequency such services were being so
performed for the Customers by the Previous Provider.

"BSPR" shall mean Banco Santander Puerto Rico, a Commonwealth of Puerto Rico
financial institution having a place of business in San Juan, Puerto Rico.

"Change Control Procedures" shall have the meaning specified in Section 8.02.

"Customer" shall mean, during the Service Term of each Service Agreement, the
entity (other than ALTEC) that is a party to this Service Agreement or any other
agreement with ALTEC. As of the Effective Date, the Customers are BSPR, SIBPR
and SCHOB.

"Customer Representative" shall have the meaning specified in Section 4.02.

"Customer Resources" shall mean, collectively, the Customer Hardware, the
Customer Software, and the Third Party Contracts.

"Customer Software" shall mean any Program or part of a Program (i) listed on
Schedule 1.02, (ii) which a Customer develops (other than pursuant to this
Service Agreement or the applicable Service Agreement) or acquires from a third
party, or (iii) which is a Work owned by the Customers under Article XIV.

"Data Centers" shall mean the space being used by ALTEC from time to time during
the Service Terms in connection with ALTEC´s performance of the Services.

"Effective Date" shall mean May 23rd, 2003.

"Losses" shall mean losses, liabilities, damages and claims (including taxes),
and related costs and expenses (including reasonable attorneys' fees and costs
of investigation, litigation, settlement, judgment, interest and penalties).

"Management Manual" shall have the meaning specified in Section 8.01.

"Migration Date" shall be May 24th, 2003.

"Minimum Performance Standards" shall have the meaning specified in Section
10.02.

"Performance Standards" shall have the meaning specified in Section 10.01.

"Previous Provider" shall mean Electronic Data Systems, Inc.

"Program" shall mean a computer program or set of interrelated computer
programs, as applicable, with supporting documentation (including, but not
limited to, input and output formats, program listings, narrative descriptions
and operating instructions), including the tangible media upon which such
program is or programs are recorded and any enhancements, modifications or
updates thereto.

"Required Consents" shall mean any third party consents required to permit the
assignment, license or transfer to ALTEC of the right to use any of the Customer
Resources in accordance with the terms of this Service Agreement.

"SCH" shall mean Santander Central Hispano, S.A., a Spanish partnership having a
place of business at Santander, Spain.

"Service Term" shall have the meaning specified in Section 3.01 with respect to
this Service Agreement.

"Services" shall mean, from time to time, the Assumed Services, as such Assumed
Services evolve, grow and are modified as contemplated by this Service
Agreement, and the additional services being performed by ALTEC pursuant to this
Service Agreement, including, without limitation, any additional services.

"SCHOB" shall mean Santander Central Hispano Overseas Bank, Inc., a Commonwealth
of Puerto Rico international banking entity having a place of business in San
Juan, Puerto Rico.

"SIBPR" shall mean Santander International Bank of Puerto Rico, Inc., a
Commonwealth of Puerto Rico international banking entity having a place of
business in San Juan, Puerto Rico.

"Software" shall mean, collectively, the Customer Software and the ALTAIR
Software.

"Stated Expiration Date" shall mean the date three (3) years following the
Effective Date.

"Third Party Contracts" shall mean the agreements listed in Schedule 1.02.

"Transition Date" shall have the meaning specified in Section 19.06.

Other terms used in this Service Agreement are defined in the context in which
they are used, and shall have the meanings there indicated. Technical and
business terms not defined in this Service Agreement shall have the meanings
commonly accepted in the information processing and financial services
industries, as applicable.

Section 1.03 References.

All references to Schedules made in this Service Agreement shall be to the
Schedules attached to, and made a part of, this Service Agreement, unless
expressly provided otherwise herein.



Section 1.04 New Customers.

If, during any Service Term, the Customer Representative requests ALTEC to
commence providing the Services as contemplated pursuant to this Service
Agreement on behalf of any entity which is controlled directly or indirectly by
SCH, ALTEC and such entity will negotiate reasonably and in good faith to
finalize an agreement between ALTEC and such entity pursuant to which ALTEC will
provide the Services to such entity. Unless otherwise mutually agreed by ALTEC
and the new Customer at that time and to the extent that ALTEC can provide the
Services to such entity using the resources then dedicated to the performance of
the Services for the other Customers with any additional resources being
reflected in a commensurate increase in the business and resource units then
being used under this Service Agreement.



In addition, ALTEC will be entitled to charge such entity for, and be reimbursed
by such entity for, any resources provided and expenses incurred by ALTEC in
connection with the conversion of such entity to the Services in the manner
provided in the applicable Service Agreement. Any Customer shall also have the
right to provide Services utilizing the ALTAIR Platform to another entity
controlled directly or indirectly by SCH which can reasonably be supported by
the ALTAIR Platform. In such event, the Customer and ALTEC will negotiate
reasonably and in good faith the one-time charges, if any, which may be required
to prepare such entity to receive the Services.

Section 1.05 Requirements Obligations.

During each Service Term, each Customer will obtain from ALTEC that Customer's
requirements for the Services; provided, however, that such requirement shall
not apply to (i) any programming services, or (ii) any additional services. If,
during any Service Term, there occurs a material change in the technology used,
or which can be used, to perform the Services and, as a result of such change in
technology, certain functions then comprising the Services can be better
performed by the applicable Customer's employees as part of their regular
banking activities than being performed by those employees on behalf of that
Customer, then that Customer may assume those functions notwithstanding the
provisions of this Section 1.05 to the contrary. If, during any Service Term,
any Customer desires to obtain from a third party any service that is different
from and in addition to the Services than being performed for that Customer by
ALTEC, the Customer may obtain that service from any third party. In the event
the Customer elects to receive a service that is different from or in addition
to the Services being offered by ALTEC, Customer shall be responsible for the
services provided by that third party. Notwithstanding the aforementioned
sentence, in the event that ALTEC approves the installation or processing of any
third party software, ALTEC shall be responsible for the processing and/or
software.



ARTICLE II

SERVICES

Section 2.01 Services to be Provided.

In addition to the Services to be provided by ALTEC pursuant to any other
provision of this Service Agreement and except as otherwise provided in Schedule
2.01, ALTEC will provide to the Customers any additional services reasonably
required by any Customer in connection with the Assumed Services or otherwise as
may be reasonably requested from time to time by the Customer Representative.
Any additional services to be provided by ALTEC upon request from Customer shall
be submitted in a proposal that shall include the fees for such services. The
parties shall amend Schedule 2.01 to include the services accepted by Customer
upon the submission and acceptance of a proposal.



Section 2.02 Error Corrections.

ALTEC shall have primary responsibility for detecting, notifying the Customer
Representative of, and correcting any errors in processing the Customers' data.
ALTEC´s responsibilities in this respect shall include quality control, review
of reports. The Customers will review all reports prepared by ALTEC and
delivered to the Customers, and, within thirty (30) days after discovery of any
error, the Customer Representative will notify ALTEC of any erroneous processing
detected. In the event of an error in the processing of the Customers' data,
ALTEC will promptly correct such error unless the Customer Representative
directs ALTEC otherwise upon being notified of such an error. Such error
correction shall be without charge to the Customers.



Section 2.03 Reliance Upon Instructions.

Following the Effective Date, the Customer Representative will establish and
provide to the ALTEC Relationship Manager a set of guidelines that will describe
the general procedures by which the Customers and their employees will
communicate management decisions, requests for Services, and other information
to ALTEC. Subject to these guidelines, ALTEC will be entitled to rely upon any
instructions or information provided to ALTEC by the Customer Representative or
any other person that has authority according to the guidelines to provide such
instructions or information on behalf of any Customer, and ALTEC will incur no
liability in so relying.



Section 2.04 Customer Responsibilities.

In addition to the responsibilities to be performed by the Customers pursuant to
any other provision of this Service Agreement, each Customer will retain
responsibility for the functions and activities described in Schedule 2.01 as
being the responsibility of such Customer.



ARTICLE III

TERM

Section 3.01 Term.

The term of the Service Agreement (the "Service Term") will commence on the
Effective Date and will end on the later of the Stated Expiration Date or the
Transition Date, unless terminated earlier in accordance with the provisions of
this Service Agreement, or renewed pursuant to Section 3.02.



Section 3.02. Renewal.

At least six (6) months prior to the Stated Expiration Date, ALTEC shall submit
to the Customer Representative a written proposal for renewal of this Service
Agreement. The Customer Representative will respond to such proposal within
three (3) months following its receipt, informing ALTEC in writing whether or
not the Customers desire to renew this Service Agreement. If each Customer
desires to renew the Service Agreement, but the parties are unable to agree upon
renewal terms and conditions as of three (3) months prior to the Stated
Expiration Date, then the Customers shall have the option, by giving written
notice at least thirty (30) days prior to the Stated Expiration Date, of
extending the Service Terms to this Service Agreement on the then current terms
and conditions stated herein for a period of six (6) additional months beyond
the Stated Expiration Date.



ARTICLE IV

PERSONNEL RESOURCES

Section 4.01. Qualifications of ALTEC Personnel.

ALTEC agrees that the personnel it assigns after the Effective Date to perform
Services pursuant to this Service Agreement will be properly educated, trained,
proficient in English and qualified for the services they are to perform.



Section 4.02 ALTEC and Customer Representatives.

(a) In accordance with the provisions of Section 4.02, ALTEC will designate an
individual (the "ALTEC Relationship Manager") who will (i) be assigned to the
Customers' account, (ii) oversee and manage the performance of ALTEC´s
obligations under this Service Agreement, and (iii) serve as ALTEC´s primary
point of contact with the Customer Representative. ALTEC may change the ALTEC
Relationship Manager upon a thirty (30) day prior written notice to Customer.

(b) The Customers will designate a single individual for all of the Customers
(the "Customer Representative") who will (i) have authority to act for and on
behalf of all of the Customers, (ii) oversee and manage the performance of the
Customers' obligations under this Service Agreement, and (iii) serve as the
primary point of contact with ALTEC for all the Customers. The Customers may
change the individual designated to be the Customer Representative upon written
notice to ALTEC. ALTEC will be entitled to rely upon any instructions or
information provided to ALTEC by the Customer Representative with respect to all
matters relating to each Customer to the same extent as if provided directly to
ALTEC by that Customer.

ARTICLE V

CUSTOMER RESOURCES

Section 5.01. Transfer of Resources to ALTEC.

(a) Customer Software.

(1) Customer Software Operated By ALTEC as of the Effective Date. The Customers
will make available to ALTEC, at no charge to ALTEC, the Customer Software
listed in Section 1 of Schedule 1.02 (the "Section 1 Customer Software") for
ALTEC to use on behalf of the Customers in connection with the performance of
the Services, commencing on the Effective Date and continuing thereafter during
all periods of each Service Term during which the Section 1 Customer Software is
required by ALTEC for such purpose, subject to obtaining any Required Consents
from third parties. Subject to the provisions of Section 5.01(c), Customers will
be responsible for obtaining any such Required Consents. At all times during the
Service Terms and thereafter, the Customers will retain financial responsibility
for all costs and other charges (other than charges payable to ALTEC) relating
to the Section 1 Customer Software, including without limitation all amounts
payable in connection with the procurement (whether by purchase, lease or
license) and, except as otherwise specified on Schedule 1.02, maintenance of the
Section 1 Customer Software.

(2) Customer Software Operated by ALTEC. The Customers will make available to
ALTEC at no charge to ALTEC, the Customer Software listed in Section 2 of
Schedule 1.02 (the "Section 2 Customer Software") for ALTEC to use on behalf of
the Customers in connection with the performance of the Services during all
periods of each Service Term during which the Section 2 Customer Software is
required by ALTEC for such purpose, subject to obtaining any Required Consents
from third parties. Subject to the provisions of Section 5.01(c), Customers will
be responsible for obtaining any such Required Consents. Prior to the Effective
Date, the Customers or its agents will retain exclusive operational and
management responsibility for the Section 2 Customer Software; provided,
however, that ALTEC will cooperate with the Customers, as reasonably requested
by the Customer Representative from time to time, in the Customers' operation
and management of the Section 2 Customer Software. At all times during the
Service Terms and thereafter, the Customers will retain financial responsibility
for all costs and other charges (other than charges payable to ALTEC) relating
to the Section 2 Customer Software, including without limitation all amounts
payable in connection with the procurement (whether by purchase, lease or
license) and maintenance of the Section 2 Customer Software.

(3) Customer Software Retained by the Customers. At all times during the Service
Terms and thereafter, the Customers will retain (i) exclusive operational and
management responsibility for the Customer Software listed in Section 2 of
Schedule __ (the "Section 3 Customer Software"); provided, however, that ALTEC
will cooperate with the Customers, as reasonably requested by the Customer
Representative from time to time, in the Customers' operation and management of
the Section 3 Customer Software; and (ii) financial responsibility for all costs
and other charges relating to the Section 3 Customer Software, including without
limitation all amounts payable to third parties in connection with the
procurement (whether by purchase, lease or license) and maintenance of the
Section 3 Customer Software.

(b) Third Party Contracts. The Customers will make available to ALTEC, at no
charge to ALTEC except as provided below, the third party services being
provided to the Customers pursuant to the Third Party Contracts for use by ALTEC
in connection with the performance of the Services during all periods of each
Service Term during which such third party services are required by ALTEC for
such purpose, subject to obtaining any Required Consents. Subject to the
provisions of Section 5.01(c), Customer will be responsible for obtaining any
such Required Consents.

(c) Required Consents. ALTEC and the Customers shall cooperate in seeking all
Required Consents necessary to enable ALTEC to use the Customer Resources to be
used by ALTEC in connection with the performance of the Services as of the date
ALTEC is to commence using each such resource. If any Required Consent that is
required to be obtained with respect to ALTEC´s use of any Customer Resource is
not obtained, unless and until such Required Consent is obtained, the right to
use such Customer Resource shall not be deemed to be transferred to ALTEC, and
the parties shall cooperate with each other in achieving a reasonable
alternative arrangement for transferring to ALTEC, effective as of the
appropriate date, the right to use the affected Customer Resource or to obtain
an alternative resource the use of which is reasonably comparable to the
affected Customer Resource. The party responsible for obtaining each Required
Consent will bear all commercially reasonable costs of obtaining that Required
Consent or of obtaining reasonably comparable alternative resources. ALTEC shall
be excused from performing the Services to the extent that its performance is
adversely affected by the parties' inability to obtain any Required Consent for
any Customer Resource on a commercially reasonable basis or to achieve a
reasonable alternative arrangement with respect to the affected Customer
Resource. In the event of such excused performance, ALTEC and the Customer shall
negotiate an equitable adjustment in the charges paid by the Customer hereunder.

Section 5.02. Management of Customer Resources.

During the periods of the Services Terms, if any, that ALTEC has use of any
Customer Resource and continuing thereafter during all periods of each Service
Term during which such Customer Resource is required by ALTEC in connection with
the performance of the Services, ALTEC will have management responsibility for
that Customer Resource and the Customers appoint ALTEC as the Customers' sole
agent for all matters pertaining to that Customer Resource and agree to notify
all appropriate third parties of such appointment upon its effectiveness if
requested by ALTEC to do so. With respect to each Customer Resource, the party
having financial responsibility for that Customer Resource as provided in
Section 5.01 will make all required payments in a timely manner, or reimburse
the other party or parties, as applicable, in a timely manner for payments made
by the other party or parties to the lessors, vendors and suppliers of that
Customer Resource attributable to periods during which that party has financial
responsibility for that Customer Resource under Section 5.01. The parties agree
that the risk of loss for each Customer Resource shall be borne by ALTEC or the
applicable Customer according to which has an insurable interest from time to
time, provided that each party will bear the risk of loss for any Customer
Resources to the extent a loss is attributable to that party.



ALTEC agrees that its management and use of the Customer Resources will be in a
manner that complies with the terms of the applicable agreements with third
party vendors governing the Customer Resources. If ALTEC so requests from time
to time, the applicable Customer will, to the extent permitted by the third
party agreement pursuant to which the applicable Customer Resource is being
provided, assign to ALTEC that third party agreement; provided, however, that
ALTEC will pay, or reimburse that Customer for, all transfer fees incurred by
that Customer as a result of any such assignment.

ARTICLE VI

DATA PROCESSING PREMISES AND SECURITY

Section 6.01. Data Centers.

ALTEC shall designate such space in one or more facilities outside of the
Commonwealth of Puerto Rico as ALTEC may reasonably require for the performance
of the Services to be performed remotely by ALTEC, which space will constitute
the Data Center. ALTEC shall perform the Services designated from time to time
by ALTEC to be performed remotely at the Data Center. ALTEC may elect to
relocate the Data Center to alternative space from time to time; provided,
however, that ALTEC shall (i) notify the Customers and the Customer
Representative shall have the right verify the compliance of such new Data
Center with a laws and regulations that affect a Customer in advance; (ii) bear
all costs and expenses incurred in connection with each such relocation of the
Data Center; and (iii) that each such relocation will be planned and implemented
in a manner that will avoid, to the extent reasonably feasible under the
circumstances, disruptions in the Customers' business operations. In the event
that ALTEC selects a new Data Center that it not in compliance with Customers´
laws and regulations, Customer shall have the right to terminate this Agreement
and ALTEC shall bear all transition costs for the Customers. At all times during
the Service Terms and thereafter, ALTEC will retain financial responsibility for
all costs and other charges relating to the Data Center, including without
limitation all amounts payable to third parties in connection with the lease,
operation and maintenance of the Data Center.



SECTION VII

SOFTWARE

Section 7.01. Software Made Available by ALTEC.

Commencing of the Effective Date and continuing thereafter throughout the
Service Term, ALTEC will operate on behalf of the Customers the Software
Programs of the ALTAIR Platform.



Section 7.02 ALTEC´s Use of Customer Software.

ALTEC will use the Customer Software that ALTEC operates on behalf of the
Customers pursuant to this Service Agreement during the Service Terms
exclusively to provide Services to the Customers. Additional use of any such
Customer Software by ALTEC shall require the written consent of the Customer
Representative, which consent may be withheld for any reason.



Section 7.03. Software Support.

Except as otherwise provided in this Service Agreement, (i) ALTEC will have
responsibility, including financial, for providing support and maintenance for
the Software operated by ALTEC in connection with the performance of the
Services during the periods of the Service Terms during which ALTEC has
operational responsibility for that Software pursuant to this Service Agreement
(such Software during such periods being referred to as the "ALTEC Maintained
Software"), and (ii) the Customers will have responsibility, including
financial, for the Software operated by the Customers during the periods of the
Service Terms during which the Customers have operational responsibility for
that Software pursuant to this Service Agreement (such Software during such
periods being referred to as the "Customer Maintained Software").



(a) Software Support and Maintenance. During the Service Terms, ALTEC will
maintain the ALTEC Maintained Software in accordance with the applicable
documentation and specifications and in a manner required to ensure that the
Services are provided in accordance with the Performance Standards without
regard to the level of resources required to do so, and any additional resources
required therefor will not be deemed additional services. The Customers shall
have sole responsibility, including financial, for providing the support and
maintenance of the Customer Maintained Software.

(b) Withdrawal of Support and Maintenance Services. ALTEC will not withdraw
support or maintenance (including regulatory modifications as required under
this Service Agreement) Services for any of the ALTEC Maintained Software during
the period that such ALTEC Maintained Software is being operated by ALTEC on
behalf of the Customers without the prior written consent of the Customer
Representative.

Section 7.04. Regulatory Compliance.

During the applicable periods of the Service Terms, ALTEC shall have the
regulatory compliance responsibilities described below with respect to the data
processing and security standards so that the ALTEC will comply with the (i)
mandatory data processing output requirements specified by United States
governmental or regulatory authorities applicable to the Customers (including,
as applicable, the Internal Revenue Service, FDIC, Office of the Comptroller of
the Currency and the Federal Reserve Bank,), (ii) mandatory data processing
output requirements imposed by the Clearing House Interbank Payment System
("CHIPS"), the Society for Worldwide Interbank Financial Telecommunications
("SWIFT"), the American National Standards Institute ("ANSI"), the Bank
Administration Institute ("BAI"), the New York Automated Clearing House
("NYACH"), and the National Association of Clearing House Associations ("NACHA")
and any successors of such organizations, for so long as the applicable Customer
is a member of each such organization, and (iii) requirements resulting from
Financial Accounting Standards Board ("FASB") directives or other accounting
standards applicable to a Customer. ALTEC shall notify the Customer
Representative of any such requirement of which ALTEC becomes aware and shall
consult with the Customer Representative and modify its systems as required to
comply with each such requirement, unless otherwise directed by the Customer
Representative with respect to any modifications. Customer shall inform ALTEC of
any changes in Puerto Rico governmental and regulatory compliance applicable to
the Customer (including, but not limited to Department of the Treasury of Puerto
Rico, Commissioner of Financial Institutions of Puerto Rico, and Commissioner of
Insurance of Puerto Rico). Customer shall notify the ALTEC of any such
requirement of which Customer becomes aware and ALTEC shall modify its systems
within a period of fifteen (15) days upon notification by Customer of any
changes in Puerto Rico governmental and regulatory compliance.



If ALTEC has a conflict as to the interpretation of any United States, Puerto
Rico, local or other regulatory requirement or a requirement imposed by a
financial organization or accounting standards, the parties shall discuss and
resolve their differences in good faith; provided, however, that ALTEC accepts
that any final determination with regards to any interpretation of any
regulatory requirement applicable to any Customer will have to be determined by
Customer´s counsel of the Commonwealth of Puerto Rico or the United States of
America, as applicable.

SECTION VIII

MANAGEMENT AND CONTROL

Section 8.01 Management Manual.

Within thirty (30) days of the Migration Date, ALTEC shall deliver to the
Customer Representative portions of a management manual (collectively, the
"Management Manual") applicable to Services ALTEC commenced performing as of
each such date. The Management Manual will describe the manner in which ALTEC
and the Customers interact on an ongoing basis. ALTEC shall perform all Services
in accordance with the Management Manual, except that this Service Agreement
shall govern in the event of any conflict between the Management Manual and this
Service Agreement. The Management Manual shall be prepared at a level of detail
suitable for use by an officer of a Customer to gain a general understanding of
the Services. ALTEC shall periodically update the Management Manual to reflect
any material changes in the operations or procedures described in the Management
Manual and submit the updated version to the Customer Representative. Where
appropriate, ALTEC will consider in good faith any changes in the Management
Manual proposed by the Customer Representative. The Management Manual shall be
and remain the property of ALTEC, and shall be provided to the Customer
Representative solely for the internal use of the Customers. ALTEC consents to
the reproduction of the Management Manual by the Customers solely for the
benefit of the Customers in accordance with this Service Agreement.



Section 8.02 Change Control Procedures.

Within thirty (30) days of the Effective Date, ALTEC shall prepare and deliver
to the Customer Representative a set of procedures (the "Change Control
Procedures") that ALTEC will follow when scheduling and implementing any
material change in the Services to be provided to the Customers. The Change
Control Procedures will be designed to avoid, to the extent reasonably feasible
under the circumstances, disruptions to the affected Customers' business
operations.



Section 8.03 Reporting.

Within a reasonable period of time after the Effective Date, the parties will
mutually determine an appropriate set of periodic reports to be provided by
ALTEC to the Customer Representative. Such reports will include, to the extent
applicable to a given period during the Service Term and unless otherwise
mutually agreed at such time, (i) a monthly performance report based on the
Performance Standards, (ii) a monthly processing volumes report based on the
processing volumes, (iii) a monthly resource utilization report based on the
resources separately chargeable to the Customers, and (iv) such other reports as
the ALTEC Relationship Manager and the Customer Representative mutually agree
upon. ALTEC will also provide to the Customer Representative such additional
back–up documentation relating to any material included in any such report as
the Customer Representative may reasonably request from time to time.



Section 8.04 Meetings.

In addition to the various meetings among the parties' representatives required
by other provisions of this Service Agreement, appropriate representatives of
ALTEC and the Customers will meet as often as either party reasonably requests
with respect to any matters relating to this Service Agreement or the parties'
respective obligations hereunder. Such meetings may include regular meetings
scheduled on such periodic basis as may be mutually determined by the parties
and ad hoc or special meetings as requested or required by either party from
time to time. Either party may circulate an agenda for each such meeting in
advance and may keep minutes of each such meeting on its own behalf or for
distribution to the attendees.



Section 8.05 Efficient Performance and Technoloqical Advancements.

(a) During the Service Terms and solely with respect to those Services
chargeable to the Customers on a resource utilization basis, ALTEC will use
commercially reasonable efforts to: (i) Make efficient use of those resources;
(ii) Schedule the performance of noncritical functions so that established
limits are not exceeded whenever possible; and (iii) Tune or optimize the
systems used to perform those Services to minimize such resource utilization.



(b) ALTEC shall use commercially reasonable efforts, without an increase in
charges to the Customers or as mutually agreed, to maintain a level of
technology, including investing in and utilizing applicable advances in
hardware, software and other technology, that ALTEC reasonably determines is
appropriate for the performance of the Services in accordance with the
Performance Standards and otherwise in an efficient and cost–effective manner.
In connection therewith, ALTEC will duly consider any technological advances in
the banking industry that would assist the Customers to remain competitive in
the markets which they serve. The implementation of any such technological
advances will be subject to the applicable portions of the Change Control
Procedures.

ARTICLE IX

BACKUP, STORAGE, FILES AND PROGRAMS

Section 9.01 Files and Programs.

During all periods that the Customers' data is in the possession or under the
control of ALTEC, ALTEC agrees to provide and maintain backup files of each of
the Customers' data and of all Software utilized to process each of the
Customers' data in accordance with the higher of, with respect to any particular
item, (i) the back–up procedures utilized by the Customers as of the Effective
Date and (ii) applicable regulatory requirements. Notwithstanding anything in
this Service Agreement to the contrary, ALTEC will maintain backup files to
allow a complete recovery of all of each of the Customers' data which ALTEC has
backed up under this Article IX in the event of a disaster at any facility
constituting the Data Centers. ALTEC agrees to perform any additional backup
services reasonably requested by the Customer Representative from time to time
for additional charge.



Section 9.02 Storage.

ALTEC agrees to provide at least the same level of off–site storage for backup
data files and Software which ALTEC backs up or stores under this Article IX, as
well as the same schedule of pick–up and delivery service to the off–site
storage site, as the Customers provided for themselves during the general period
prior to the Effective Date.



Section 9.03 Disaster Recovery.

Disaster recovery arrangements are described in this Section 9.03 and Schedule
9.03.



(a) Disaster Recovery Services Provided by ALTEC. ALTEC shall provide disaster
recovery services for the Data Centers, which shall be at least of the same
level, scope, quality and responsiveness as those which were in effect as of the
Effective Date and, following the Effective Date, as applicable, shall also
comply with applicable regulatory requirements and the Customers' reasonable
corporate requirements. During the Service Terms, ALTEC will increase its
disaster recovery capability as necessary to accommodate the Customers' growth
in business volumes requested by the Customers without additional charge.

(b) Disaster Recovery Testing. ALTEC will implement and test, on at least an
annual basis, the disaster recovery plan for the Data Centers in effect as of
the Effective Date, as updated and supplemented from time to time in accordance
with this Section 9.03(b). ALTEC will update the plan annually and will provide
the testing results to the Customer Representative for his or her review. ALTEC
shall pay any charges for access to or use of a disaster recovery facility in
connection with any testing by ALTEC of a disaster recovery plan.
Notwithstanding the first sentence of this Section 9.03(b), ALTEC agrees to
include a disaster recovery test as an integral part of any data center or
systems change that may materially impact recovery processes, procedures or
capabilities. With respect to any aspect of the Services for which the Customers
do not have a formal disaster recovery plan in place as of the Effective Date,
ALTEC´s obligation under this Section shall include developing a disaster
recovery plan for the Data Centers for the period during the Service Terms
following the Effective Date for such Services which reasonably meets the
Customers' reasonable business and regulatory requirements.

(c) Use of Disaster Recovery Services. ALTEC shall be financially responsible
for any charges for disaster recovery services incurred pursuant to this Service
Agreement solely to the extent that the need to utilize such disaster recovery
services arises from a force majeure event under Article XI. ALTEC shall be
financially responsible for all other charges incurred for utilizing any
disaster recovery services for or on behalf of the Customers.

ARTICLE X

PERFORMANCE STANDARDS

Section 10.01. Performance Standards.

Except as otherwise provided in this Service Agreement or as otherwise mutually
agreed, ALTEC will perform the Services at least at the same level, and with the
same degree of accuracy, quality, completeness and responsiveness, as the
Customers provided for themselves during the general period prior to the
Effective Date (the "Performance Standards").



Section 10.02 Minimum Performance Standards.

ALTEC recognizes that the damages to the Customers for ALTEC´s failure to meet
any of the minimum performance standards specified in Schedule 2.01 (the
"Minimum Performance Standards") are not susceptible of precise determination.
Accordingly, in the event that ALTEC´s performance of the Services fails to meet
any of the Minimum Performance Standards for reasons other than the actions of
the Customers or events of force majeure as contemplated by Article XI, then, in
addition to any nonmonetary remedies available to the Customers under this
Service Agreement, at law or in equity, the Customers may recover as liquidated
damages the applicable credits specified in Schedule 2.01. The Customers'
recovery of liquidated damages against ALTEC shall in no other way limit the
Customers' ability to enforce its rights under this Service Agreement, including
each Customer's right to terminate this Service Agreement for ALTEC´s
nonperformance. In the event that the Customers are entitled to credits under
Schedule 2.01, ALTEC will promptly improve its performance sufficiently to
eliminate the Customers' entitlement to such credits.



Section 10.03 Revision of Standards.

The ALTEC Relationship Manager and the Customer Representative will meet
periodically, but no less frequently than annually, to review the then–current
Performance Standards and Minimum Performance Standards and make such mutually
agreed adjustments thereto as may be reasonably required to reflect applicable
changes in the Services (including any such changes made in accordance with this
Service Agreement to reflect reasonable changes in the capabilities of the
technology used to provide, monitor or measure the Services or to reflect
reasonable changes in the nature of the business of the Customers) .The ALTEC
Relationship Manager and the Customer Representative also shall conduct the
review required by this Section 10.02 promptly following the end of the
Effective Date and make any appropriate adjustments to the Performance Standards
and Minimum Performance Standards. The Customers acknowledge that it would not
be appropriate to make the Performance Standards or Minimum Performance
Standards more stringent merely to reflect improved levels of performance
achieved by ALTEC to the extent such improved levels are not otherwise required
by this Service Agreement.



Section 10.04 Exclusions from Standards.

Any degradation of performance resulting from Service or resource reductions
requested or approved by the Customer Representative, or by a representative of
a Customer who is authorized under the guidelines provided to ALTEC pursuant to
Section 2.03 to make such a request or grant such an approval, will not
constitute a failure by ALTEC to meet any applicable Performance Standards or
Minimum Performance Standards, provided that, if a change in the Services is
proposed by ALTEC, the Customer Representative's approval to such change may be
contingent on there being no adverse impact on ALTEC´s performance of the
Services occurring other than as explicitly identified by ALTEC prior to the
Customer Representative's approval.



 

ARTICLE XI

FORCE MAJEURE

Section 11.01 Force Majeure.

Notwithstanding any other provision of this Service Agreement, neither party
shall be liable for any failure to perform, inability to perform or delay in
performance hereunder if such failure, inability or delay is due to acts of God
or other cause that is beyond its reasonable control (except for labor strikes);
provided, however, that (i) the non–performing party promptly notifies the other
party of such failure, inability or delay, (ii) such failure, inability or delay
or could not have been prevented through the use of reasonable precautions, and
(iii) such failure, inability or delay cannot reasonably be circumvented by the
nonperforming party through the use of alternate sources, work–around plans or
other means. For as long as such circumstances prevail, the party whose
performance is prevented, delayed or hindered shall continue to use all
commercially reasonable efforts to recommence performance without delay. If any
of the above–described circumstances prevents, hinders or delays performance of
the Services necessary for the performance of a Customer's critical functions,
and ALTEC, with the cooperation and assistance of that Customer, is unable,
within five (5) consecutive calendar days, to resume performance of such
Services or arrange for that Customer to obtain alternative performance of such
Services (with ALTEC to bear the cost thereof either directly or by crediting
that Customer's direct cost therefor against amounts otherwise payable to ALTEC
hereunder) , then, at any time thereafter and until such time as ALTEC is able
to resume or so arrange for alternative performance of such Services, that
Customer may terminate this Service Agreement without charge, but only if its
failure to do so reasonably prevents that Customer from obtaining alternative
performance of such Services on terms materially more favorable than are
otherwise then available to that Customer.



ARTICLE XII

TERMINATION

Section 12.01 Termination for Cause.

In the event that ALTEC, on the one hand, or a Customer, on the other hand,
materially or repeatedly defaults three (3) consecutive times or five (5) during
the term of this Agreement in the performance of any of its duties or
obligations under this Service Agreement to which it is a party (except for a
default in payments to ALTEC) and does not cure such default within ten (10)
days after being given written notice specifying the default, or, with respect
to those defaults which cannot reasonably be cured within ten (10) days, if the
defaulting party fails to proceed promptly after being given such notice to
commence curing the default and thereafter to proceed with all due diligence to
cure the same, then the party not in default may, by giving written notice
thereof to the defaulting party, terminate this Service Agreement under which
the default as of a date specified in such notice of termination. The defaulting
party will be deemed to have cured a particular material default if the cause of
that default has been remedied so that the defaulting party is able to continue
providing to the other party, in all material respects, the services and
obligations required to be provided or performed by the defaulting party
hereunder. With respect to a repeated default, a purported cure will be deemed
effective only if the pattern of repetition has not reoccurred within a
reasonable period of time after the cure has been purportedly effected.



Section 12.02 Termination for Nonpayment.

ALTEC may not terminate this Master Agreement for a Customer's failure to pay to
ALTEC any amount that is reasonably disputed by a Customer in good faith so long
as: (i) the Customer notifies ALTEC promptly after the receipt of the notice
specified above of any disputed amount being withheld from ALTEC and specifies
the reasons why that amount is disputed; and (ii) the aggregate amount being so
withheld at any one time by the Customer does not exceed an amount equal to the
amount paid by the Customer in the three (3) months prior to the most recent
withholding.



Section 12.03 Termination Upon Sale.

In the event that a Customer is Sold (as defined below), that Customer may
terminate this Service Agreement at least six (6) months prior written notice
designating the effective date of the termination. For the purposes of this
Section 12.03, "Sold" shall mean the sale in one or more related transactions of
(i) all or substantially all of the assets of a Customer to an unaffiliated
entity, or (ii) direct or indirect ownership of over fifty percent (50%) of the
capital stock (or other ownership interest, if not a corporation) ordinarily
having voting rights of a Customer to an unaffiliated entity. Accordingly, a
merger or consolidation of two entities which are both owned or controlled,
directly or indirectly, by SCH shall not result in either entity being deemed to
have been Sold.



Section 12.04 Termination for Convenience.

(a) Each Customer may terminate this Service Agreement for convenience and
without cause effective as of any date on or after the first anniversary of the
Effective Date by providing ALTEC at least ninety (90) days prior written notice
designating the effective date of the termination (the "Termination for
Convenience Date").



(b) ALTEC may terminate this Service Agreement for convenience and without cause
effective as of any date on or after the second anniversary of the Effective
Date by providing each Customer at least one hundred and eighty (180) days prior
written notice designating the effective date of the termination (the
"Termination for Convenience Date"). Upon a notice of termination for
convenience by ALTEC a termination for convenience fee shall be negotiated by
the Customer Representative and the ALTEC Project Manager. If the negotiations
for a termination for convenience fee conducted pursuant to this Section does
not lead to an agreement of the parties, then either party may notify the other
in writing that he/she desires to elevate the dispute or claim for the
termination for convenience fee to the President of ALTEC and the Chief
Information Officer of Customer for resolution. Upon receipt by the other party
of such written notice, the claim for the termination for convenience fee shall
be so elevated and the President of ALTEC and the Chief Information Officer of
Client shall negotiate in good faith and each use its reasonable best efforts to
resolve such dispute or claim for the termination for convenience fee. The
location, format, frequency, duration and conclusion of these elevated
discussions shall be left to the discretion of the representatives involved.
Upon agreement, the representatives may utilize other alternative dispute
resolution procedures to assist in the negotiations. Discussions and
correspondence among the representatives for purposes of these negotiations
shall be treated as confidential information developed for purposes of
settlement, exempt from discovery and production, which shall not be admissible
in subsequent proceedings between the parties.

(c) Upon a notice of termination for convenience by a the Customers, Customers
shall pay a termination for convenience fee that shall amount to the FIFTY FIVE
THOUSAND FIVE HUNDRED AND FIFTY SIX ($55,556.00) DOLLARS times the number of
months remaining under this Service Agreement times the monthly fee paid by each
Customer under this Service Agreement, minus the amount that equals the number
of months remaining in this Service Agreement times sixty thousand ($60,000.00)
dollars.

Section 12.05. Savings Clause.

Any failure of any of the parties to perform any of its obligations under this
Service Agreement (other than its payment obligations) shall not constitute
grounds for termination. Notwithstanding the aforementioned statement the
continued defaults for three (3) consecutive times or five (5) during the term
of this Agreement in the performance of any of the duties or obligations under
this Service Agreement to which the party must respond and does not cure such
default within ten (10) days after being given written notice specifying the
default, or, with respect to those defaults which cannot reasonably be cured
within ten (10) days, if the defaulting party fails to proceed promptly after
being given such notice to commence curing the default and thereafter to proceed
with all due diligence to cure the same, then the party not in default may, by
giving written notice thereof to the defaulting party, terminate this Service
Agreement. In the event the Customer has to terminate this Agreement, ALTEC has
to provide Customer, at its cost, with termination assistance as set forth in
Section 19.06.



ARTICLE XIII

CONFIDENTIALITY

Section 13.01 Confidentiality of Customers' Data.

All information or data of a confidential or proprietary nature concerning the
Customers, their business or customers made available to ALTEC pursuant to this
Service Agreement or which is otherwise available to ALTEC, whether made
available before or after the Effective Date, and whether in oral or written
form, stored on media or electronically transmitted (collectively, the
"Customers' Confidential Information") shall be held in strict confidence by
ALTEC. Each Customer's Confidential Information shall be used only as permitted
under this Service Agreement and shall not be used for the benefit of ALTEC or
any third party, and shall not be disclosed to any third party, including
ALTEC´s employees without a need to know such information in order to perform
the Services under this Service Agreement, except for ALTEC´s auditors. ALTEC
shall be fully liable for the acts of its employees and representatives to whom
it discloses the Customers' Confidential Information. All of each Customer's
data and information shall be available for examination by such Customer or its
designees at any time during regular business hours without notice. ALTEC shall
not take any action which would create any lien or encumbrance on any of the
Customers' data. If ALTEC receives any legal process requiring it to produce
data of any of the Customers or of any of their customers and it is lawful to do
so, ALTEC shall notify the Customer Representative promptly and deliver copies
of such orders to the Customer Representative immediately upon their receipt and
prior to compliance with such process.



Section 13.02 Exceptions.

Notwithstanding anything set forth in this Article XIII, neither party shall be
liable with respect to the disclosure or use of any information (i) which is or
becomes part of the public domain through no fault of the receiving party, (ii)
which the receiving party can demonstrate was already in its possession at the
time of disclosure to it, (iii) which is received from a third party with a
legal right to disclose such information, (iv) which is independently developed
by the receiving party, or (v) which is required to be disclosed by operation of
law provided that ALTEC or the Customer Representative, as appropriate, promptly
notifies the other of such disclosure if it is lawful to do so.



Section 13.03 Confidential Agreement.

The terms of this Service Agreement are a confidential agreement between ALTEC
and the applicable Customer. In no event may this Service Agreement be shown or
otherwise disclosed, in whole or in part, to any third parties (other than the
Customer Representative and the other Customers) by any Customer or ALTEC
without the prior written consent of the other party, except as may be
reasonably necessary in the ordinary course of business for legal, accounting or
regulatory needs of a party, in which case such party shall exercise diligence
in limiting such disclosure to the minimum necessary under the particular
circumstances.



ARTICLE XIV

INTELLECTUAL PROPERTY RIGHTS

Section 14.01 Ownership of Works.

The parties' respective rights in Works shall be as follows:



(a) Any Work, including the documentation relating to such Work, which is a
modification, enhancement, upgrade, or improvement to any Program that is then
currently an existing component of the Software shall be and remain the property
of (i) ALTEC, if the Program is then currently an existing component of the
ALTAIR Software, or (ii) the Customers, if the Program is then currently an
existing component of the Customer Software.

(b) Any Work, including the documentation relating to such Work, which is not a
modification, enhancement, upgrade, or improvement to any Program that is then
currently an existing component of the ALTAIR Software or the Customer Software
(including any Work which is a free standing or independent Program, or which is
a modification, enhancement, upgrade, or improvement to a Program which is not
part of the Software) shall be and remain the property of ALTEC.

(c) To the extent that any Work is, by operation of law, not deemed to be the
property of the Owning Party (defined below), the other party or parties hereby
irrevocably assigns, transfers and conveys to the Owning Party all of the other
party's or parties' right, title and interest in and to such Work, including,
but not limited to, all rights of patent, copyright, trade secret and other
proprietary rights in such Work. Each such other party agrees to execute such
other documents or take such actions as the Owning Party may reasonably request
to perfect the Owning Party's ownership of any such Work. The party owning each
Work pursuant to Section 14 or (b), whether ALTEC on the one hand, or the
Customers individually on the other hand, shall be deemed the "Owning Party"
with respect to each such Work for purposes of this Section 14.01(c).

Section 14.02 Ownership of Software.

At all times during the Service Terms and thereafter, the ALTAIR Software shall
be and remain the property of ALTEC (or its licensors) and the Customer Software
shall be and remain the property of the Customers (or their licensors), and
neither ALTEC nor the Customers shall obtain any right, title or interest in the
Software of the other party except as otherwise expressly provided in this
Service Agreement.



ARTICLE XV

INDEMNITIES

Section 15.01 Indemnity by ALTEC.

ALTEC agrees to indemnify, defend and hold harmless each of the Customers, their
affiliates, and their respective officers, directors, employees, agents,
successors and assigns, in accordance with the procedures described in Section
15.03, from any and all Losses to the extent arising from or in connection with:



(a) Any third party claim made against a Customer for infringement or
misappropriation of any patent, or a trade secret, or any copyright, trademark,
service mark, trade name or similar proprietary rights related to the software,
systems or other resources or items provided to such Customer by ALTEC or its
agents or subcontractors pursuant to this Service Agreement;

(b) Any and all amounts payable with respect to the Customer Resources which are
attributable to periods, if any, during which ALTEC has financial responsibility
for each such Customer Resource pursuant to this Service Agreement, including
any and all amounts payable with respect to the Required Consents for which
ALTEC has financial responsibility pursuant to this Service Agreement or any
failure by ALTEC to obtain such Required Consents;

(c) Any duties or obligations to be performed by ALTEC pursuant to any
agreements regarding the Customer Resources attributable to the period, if any,
during which ALTEC has responsibility for each such Customer Resource pursuant
to this Service Agreement;

(d) Any third party claim arising out of or based on ALTEC´s breach or alleged
breach of its confidentiality obligations set forth in Section 13.01; and

(e) Any claim made against any of the Customers arising out of ALTEC´s
employees, contractors, agents, or officers and any of its third party
contractor´s employees, contractors, agents, or officers based on the
performance of their duties under this Service Agreement.

Section 15.02 Indemnity by the Customers.

The Customers agree to indemnify, defend and hold harmless ALTEC, its
affiliates, and their respective officers, directors, employees, agents,
successors and assigns, in accordance with the procedures described in Section
15.03, from any and all Losses to the extent arising from or in connection with:



(a) Any third party claim made against ALTEC for infringement or
misappropriation of any patent, or a trade secret, or any copyright, trademark,
service mark, trade name or similar proprietary rights related to the software,
systems or other resources or items provided to ALTEC by any Customer pursuant
to this Service Agreement;

(b) Any and all amounts payable with respect to the Customer Resources which are
attributable to periods during which the Customers have financial responsibility
for each such Customer Resource pursuant to this Service Agreement, including
any and all amounts payable with respect to the Required Consents for which the
Customers have financial responsibility pursuant to this Service Agreement or
any failure by the Customers to obtain such Required Consents;

(c) Any duties or obligations to be performed by a Customer pursuant to any
agreements regarding the Customer Resources attributable to the period during
which the Customers have responsibility for each such Customer Resource pursuant
to this Service Agreement;

(d) Any claim made against ALTEC arising out of Customers´ employees based on
the performance of their duties under this Service Agreement.

Section 15.03 Indemnification Procedures.

(a) Notice of Claim. Promptly after any entity or person entitled to
indemnification under any provision of this Service Agreement (an "Indemnified
Party") receives notice of the commencement (or threatened commencement) of any
civil, criminal, administrative or investigative action or proceeding involving
a claim for which the Indemnified Party will seek indemnification, the
Indemnified Party shall notify the entity that is obligated to provide such
indemnification (the "Indemnifying Party") of such claim in writing. No failure
to so notify the Indemnifying Party shall relieve the Indemnifying Party of its
obligations under this Service Agreement, except to the extent that it can
demonstrate damages attributable to such failure. Within thirty (30) days
following receipt of written notice from the Indemnified Party relating to any
claim, but no later than ten (10) days before the date on which any response to
a complaint or summons is due, the Indemnifying Party shall notify the
Indemnified Party in writing if the Indemnifying Party elects to assume control
of the defense and settlement of the claim (a "Notice of Election").

(b) Control by Indemnifying Party. If the Indemnifying Party delivers a Notice
of Election relating to any claim within the thirty (30) day period specified in
Section 15.03(a), the Indemnifying Party shall be entitled to have sole control
over the defense and settlement of that claim, provided, however, that (i) the
Indemnified Party may participate in the defense of such claim and employ
counsel at its own expense to assist in the handling of that claim, and (ii) the
Indemnifying Party shall obtain the prior written approval of the Indemnified
Party before entering into any settlement of such claim or ceasing to defend
against such claim if such settlement or cessation would cause injunctive or
other relief to be imposed against the Indemnified Party. After the Indemnifying
Party has delivered a Notice of Election, as required by Section 15.03(a),
relating to any claim, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses incurred by the Indemnified Party in
connection with the defense of that claim. In addition, an Indemnifying Party
shall not be required to indemnify any Indemnified Party for any amount paid or
payable by such Indemnified Party in the settlement of any claim for which the
Indemnifying Party has properly delivered a Notice of Election if such amount
was agreed to without the written consent of the Indemnifying Party.

(c) Control by Indemnified Party. If the Indemnifying Party does not deliver a
Notice of Election relating to any claim of which it is notified by the
Indemnified Party as provided in Section 15.03(a), the Indemnified Party shall
have the right to defend that claim in such manner as it may deem appropriate.
If the Indemnified Party is, in fact, entitled to be indemnified by the
Indemnifying Party, the Indemnifying Party shall promptly reimburse the
Indemnified Party for all reasonable costs and expenses of such defense.

Section 15.04

Subrogation. In the event that an Indemnifying Party shall be obligated to
indemnify an Indemnified Party pursuant to the provisions of this Service
Agreement, the Indemnifying Party shall, upon payment of such indemnity in full,
be subrogated to all rights of the Indemnified Party with respect to the claims
to which such indemnification relates.



ARTICLE XVI

PAYMENT AND INVOICING

Section 16.01 ALTEC Fees.

It is the intent and agreement of the parties that (i) the Customers will not be
obligated to pay ALTEC any amounts in addition to the charges set forth in this
Section XVITHREE HUNDRED AND SIXTY THOUSAND ($360,000.00) DOLLARS per month for
the entire term of this Agreement in order to receive all of the Services
provided or to be provided by ALTEC under this Service Agreementhereunder,
unless otherwise expressly provided in this Service Agreement, and (ii) ALTEC
will not be obligated to provide any services in addition to the Services
(including any additional services) in order to receive all of the payments
payable or to be payable by the Customers under this Service Agreement, unless
otherwise expressly provided in this Service Agreement. Notwithstanding the
aforementioned, in the event that ALTEC will have to incur in additional
expenses due to an emergency to provide the Services to Customers, Customers
shall pay any reasonable necessary additional expenses due to the emergency upon
presentment of a detailed invoice regarding the additional expenses. In the
event that the Customers do not agree with the fees for the additional expenses,
Customers shall notify ALTEC in writing that he/she desires to elevate the
dispute or claim for the additional expenses to the President of ALTEC and the
Chief Information Officer of Customer for resolution. Upon receipt by ALTEC of
such written notice, the additional expenses shall be so elevated and the
President of ALTEC and the Chief Information Officer of Client shall negotiate
in good faith and each use its reasonable best efforts to resolve such dispute
or claim for the termination for convenience fee. The location, format,
frequency, duration and conclusion of these elevated discussions shall be left
to the discretion of the representatives involved. Upon agreement, the
representatives may utilize other alternative dispute resolution procedures to
assist in the negotiations. Discussions and correspondence among the
representatives for purposes of these negotiations shall be treated as
confidential information developed for purposes of settlement, exempt from
discovery and production, which shall not be admissible in subsequent
proceedings between the parties.



Section 16.02 Payment of Charges.

The fees set forth in Schedule 16.02Section 16.01 shall remain in effect
throughout the Service Term and any extension thereof of this Service Agreement
and any renewal thereof. Any changes to the fees described in Section
16.01Schedule 16.02 shall be negotiated by the Customer Representative and the
ALTEC Project Manager. If the negotiations conducted pursuant to this Section do
not lead to an agreement of the parties, then either party may notify the other
in writing that he/she desires to elevate the dispute or claim to the President
of ALTEC and the Chief Information Officer of Customer for resolution. Upon
receipt by the other party of such written notice, the claim shall be so
elevated and the President of ALTEC and the Chief Information Officer of Client
shall negotiate in good faith and each use its reasonable best efforts to
resolve such dispute or claim. The location, format, frequency, duration and
conclusion of these elevated discussions shall be left to the discretion of the
representatives involved. Upon agreement, the representatives may utilize other
alternative dispute resolution procedures to assist in the negotiations.
Discussions and correspondence among the representatives for purposes of these
negotiations shall be treated as confidential information developed for purposes
of settlement, exempt from discovery and production, which shall not be
admissible in subsequent proceedings between the parties.



Section 16.03 Telecommunications.

During the Service Terms, ALTEC shall have sole financial responsibility for all
required telecommunications links between the Customers and the Data Center,
including backup capability.



Section 16.04 Taxes.

(a) The fees paid by the Customers are inclusive of any applicable sales, use,
personal property, excise, services or other taxes in existence as of the
Effective Date on equipment, materials, supplies or services furnished or used
by ALTEC in performing the Services.

(b) ALTEC will bear the sales taxes, if any, due on ALTEC´s for the Services
provided.

(c) ALTEC will bear any new, or any increase in any existing tax assessed on the
provision of any of the Services that is enacted after the Effective Date by the
United States of America or any political subdivision thereof (other than the
Commonwealth of Puerto Rico or any of its political subdivisions). Upon
enactment of any new legislation that assesses any new taxes on the services
contemplated herein, the parties shall discuss any increments on the fees that
shall be paid to ALTEC as set forth in Section 16.02.

Section 16.05 Payment Procedure.

The payment shall be deposited to the checking account identified in the invoice
submitted and made to the order of ALTEC MEXICO. The effective payment date
shall be the date stated in bank´s deposit receipt.



Section 16.06

Time of Payment. The fees for each month during the Service Terms will be due
and payable to ALTEC within thirty (30) days following the date on which the
respective invoice is received, provided that ALTEC shall not issue invoices for
the fees for any month prior to the first day of that month. Any amount due
under this Service Agreement for which a time for payment is not otherwise
specified will be due and payable within thirty (30) days following invoice
date. Any amount due under this Service Agreement that is not paid when due will
thereafter bear interest at an annual rate of interest equal one and a half
(1.5%) percent, but in no event to exceed the maximum rate of interest allowed
by applicable law.



Section 16.07 Accountability.

ALTEC shall provide the Customer Representative with such documentation and
other information with respect to each set of invoices as is reasonably
requested by the Customer Representative to verify that ALTEC´s charges to the
Customers are accurate, correct and valid and are in accordance with the
provisions of this Service Agreement.



Section 16.08 Proration.

All periodic charges under this Service Agreement are to be computed on a
calendar month basis, and will be prorated for any partial month.



Section 16.09 Verification of ALTEC´s Charges.

ALTEC shall provide the Customer Representative or his or her designated
representatives, upon reasonable prior notice to ALTEC, reasonable access to
ALTEC´s records to the extent necessary to verify ALTEC´s charges to the
Customers under this Service Agreement. The Customer Representative will provide
the ALTEC Relationship Manager with a copy of the final report resulting from
each such inquiry upon its completion. As soon as reasonably feasible
thereafter, the parties will review the final report and work in good faith to
agree upon any reimbursement of charges and any appropriate future adjustments
to ALTEC´s charges and practices. If such inquiry demonstrates that ALTEC´s
invoiced charges for any period, in the aggregate, exceeded the correct charges
for that period by more than five percent (5%), ALTEC shall pay or reimburse the
Customers for the reasonable costs of such inquiry.



Section 16.10 Invoicing Procedures.

(a) Except as provided below with respect to charges specifically allocable to
an individual Customer or special or one–time charges, ALTEC will compute the
charges payable to ALTEC by the Customers pursuant to this Service Agreement on
an aggregate basis for all Customers and then will allocate the aggregate
charges so computed among the Customers. Charges specifically allocable to an
individual Customer and special or one–time charges allocable among the
Customers on a basis other than the then current allocation percentages will be
invoiced to each applicable Customer according to the directions of the Customer
Representative.



(b) The Customer Representative and the ALTEC Relationship Manager shall, from
time to time (i) review the allocation percentages to confirm that the
allocation percentage for each Customer equitably reflects that Customer's pro
rata usage of the Services, and (ii) will make such adjustments to, the
allocation percentage as the Customer Representative and the ALTEC Relationship
Manager mutually agree is required to achieve that objective. The Customers each
acknowledge and agree to be bound by the then current allocation percentages and
to resolve any disputes with respect to the allocation percentages among
themselves and with the Customer Representative. Each Customer will be fully
responsible for its allocable portion of any aggregate charge or invoice as
determined using its then current allocation percentage notwithstanding any
dispute that Customer may have with respect to the then current allocation
percentages.

SECTION XVII

AUDIT RIGHTS

Section 17.01. Audit Access.

ALTEC will provide the Customers, their auditors, inspectors (including the
Customers' internal audit staff) and such other representatives as the Customer
Representative may from time to time designate in writing, and the Customers'
regulators and designated agents and contractors of such regulators, with
reasonable access to any facility from which ALTEC is then providing the
Services, to ALTEC personnel, to the Customers' existing data and work product
and to that being developed by ALTEC hereunder at such facilities, and to
existing documentation reasonably related to such data and work product. Such
access shall be for the purpose of performing audits and inspections of the
Customers and their businesses, to verify the integrity of data owned by the
Customers, and to examine the systems that support and process that data,
including, without limitation, to the extent applicable to the Services, audits
(i) of application and operating systems, (ii) of general controls and security
practices and procedures, (iii) of disaster recovery and back–up procedures, (v)
of the efficiency of ALTEC´s operations, or (iii) any other audit necessary to
enable the Customers to meet applicable regulatory and corporate requirements.
ALTEC will provide to such auditors, inspectors and regulators any assistance
that they reasonably require, including installing and operating any necessary
and appropriate audit software. ALTEC will notify the Customer Representative of
any such access by an individual who is not a Customer employee and whose access
was not requested or approved by ALTEC, the Customer Representative or a
Customer.



Section 17.02 Customers Audits.

If requested by Customer, the parties will meet to discuss the results of any
audit and to prepare any changes which are required or recommended in order for
each of the Customers to receive an unqualified opinion of its auditors. Subject
to the provisions of this Service Agreement, ALTEC will make such changes
without any additional charge to the Customers if the changes (i) relate to
ALTEC´s failure to meet laws applicable to ALTEC´s performance of the Services
(including regulations and mandatory regulatory interpretations) applicable as
of the Effective Date, or (ii) ALTEC´s failure to perform the services in
accordance with the terms of this Service Agreement (including the failure to
meet the Performance Standards or the Minimum Performance Standards).



Section 17.03 Audits on Operation and Tests of Operating Effectiveness.

ALTEC will provide the Customers, their auditors, inspectors (including the
Customers' internal audit staff) and such other representatives as the Customer
Representative may from time to time designate in writing, and the Customers'
regulators and designated agents and contractors of such regulators, with a copy
of ALTEC´s current Report on Controls Placed in Operation and Tests of Operating
Effectiveness (i.e. SAS 70 Report). ALTECT shall provide future copies of the
aforementioned SAS 70 Report, as requested by the Customers.



SECTION XVII

EFFECTIVE PLANNING AND COMMUNICATION; DISPUTE RESOLUTION

Section 18.01 Outsourcing Steering Committee.

A joint Outsourcing Steering Committee will be established to facilitate
planning and to encourage a periodic review of priorities and long–term
objectives. The parties shall mutually agree on the composition of the
Outsourcing Steering Committee. The Outsourcing Steering Committee shall meet
regularly, but no less frequently than monthly during the Conversion Periods.
Each party may maintain and distribute copies of minutes of meetings of the
Outsourcing Steering Committee, as described in Section 8.04.



Section 18.02 Performance Review.

The ALTEC Relationship Manager and the Customer Representative will meet as
often as shall reasonably be requested by either party to review the performance
of ALTEC under this Service Agreement. Written minutes of such meetings may be
kept. Each party shall bear its own costs and expenses in connection with such
review.



Section 18.03 Informal Resolution of Disputes.

Any dispute between the parties either with respect to the interpretation of any
provision of this Service Agreement or with respect to the performance by the
Customers or ALTEC under this Service Agreement shall be resolved as set forth
in this Section 18.03. Upon the written request of either the ALTEC Relationship
Manager or the Customer Representative, the ALTEC Relationship Manager and the
Customer Representative will each appoint a designated representative who does
not devote substantially all of his or her time to performance under this
Service Agreement whose task it will be to meet for the purpose of endeavoring
to resolve such dispute. The designated representatives shall meet as often as
the parties reasonably deem necessary in order to gather and furnish to the
other all information with respect to the matter in issue which the parties
believe to be appropriate and germane in connection with its resolution. The
representatives shall discuss the problem and negotiate in good faith in an
effort to resolve the dispute. During the course of such negotiations, all
reasonable requests made by one party to the other for "non–privileged
information" will be honored. The specific format for such discussions will be
left to the discretion of the designated representatives but may include the
preparation of agreed upon statements of fact or written statements of position
furnished to the other party.



Section 18.04 Arbitration.

Any dispute, controversy or claim which relates in any way to this Service
Agreement and which is not resolved by the parties using the process set forth
in Section 18.03 shall be determined and settled by arbitration in San Juan,
Puerto Rico, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association ("AAA"). Any award rendered shall be final and
conclusive upon the parties and any judgment thereon may be enforced in any
court having jurisdiction over the parties or their assets. The arbitration
conducted hereunder shall (i) allow for the parties to request reasonable
discovery pursuant to the rules then in effect under the Federal Rules of Civil
Procedure for a period not to exceed sixty (60) days prior to such arbitration,
(ii) require the testimony to be transcribed, and (iii) require the award to be
accompanied by findings of fact and a statement of reasons for the decision.



Section 18.05 Immediate Injunctive Relief.

ALTEC, on the one hand, and each of the Customers, on the other hand, agree that
the only circumstance in which disputes between them will not be subject to the
provisions of Sections 18.03 and 18.04 is where a party makes a good faith
determination that a breach of the terms of this Service Agreement by the other
party is such that the damages to such party resulting therefrom will be so
immediate, so large or severe and so incapable of adequate redress after the
fact that a temporary restraining order and/or other immediate injunctive relief
is the only adequate remedy for such breach. If a party making such a
determination files a pleading with a court seeking such immediate injunctive
relief and this pleading is challenged by the other party and the challenging
party succeeds in such challenge, the party filing such pleading seeking
immediate injunctive relief shall pay all of the costs and reasonable attorneys'
fees of the party successfully challenging such pleading.



Section 18.06 Costs and Attornevs' Fees.

Notwithstanding any rule of the AAA to the contrary, the arbitrator rendering
judgment upon disputes between the parties as provided in Section 18.04 shall
have the power to award all costs and reasonable attorneys' fees between the
parties subject to such disputes. In any litigation between the parties with
respect to matters under or contemplated by this Service Agreement, if and to
the extent such litigation does not concern a prayer for or challenge to
immediate injunctive relief (which is covered in Section 18.05), the losing
party shall pay all costs and attorneys' fees of such litigation accruing to the
prevailing party.



Section 18.07 Continued Performance.

Except where clearly prevented by the area in dispute, the parties to this
Service Agreement agree to continue performing their respective obligations
under this Service Agreement while the dispute is being resolved unless and
until the Service Agreement is terminated in accordance with the provisions
thereof.



SECTION IXX

GENERAL

Section 19.01 No Waiver of Default.

Neither the failure of any party to exercise any right hereunder, nor the waiver
of any default shall constitute a waiver of the rights granted herein with
respect to any subsequent or other default. To be effective, a waiver must be in
writing and signed by the party which is waiving its right(s).



Section 19.02 Entire Agreement: Amendments.

This Service Agreement and the Schedules attached hereto (including the
schedules attached thereto) contain the entire agreement of the parties and
supersede all prior or contemporaneous communications between the parties,
whether written or oral, with respect to the subject matter hereof or thereof.
Modification or amendment of this Service Agreement or any part thereof may be
made only by a written instrument executed by the parties, provided that any
amendment to this Service Agreement which is signed by ALTEC and the Customer
Representative will be binding on all of the then current Customers.



Section 19.03 Assignment.

ALTEC may not assign, subcontract, or otherwise conveyor delegate its rights or
duties hereunder to any third party (other than an affiliate of ALTEC) without
the prior written consent of the Customer Representative. ALTEC may not delegate
or subcontract any substantial portion of its duties or obligations under this
Service Agreement without the prior written consent of the Customer
Representative, and any attempt to do so in the absence of such consent shall be
void. Customer agrees to provide ALTEC with a written communication approving or
disapproving the aforementioned consent in a period of thirty (30) days upon
notification by ALTEC. In the event the Customer does not provide ALTEC with a
written communication upon the expiration of such thirty (30) day period, ALTEC
may proceed with the assignment, subcontracting or delegation of its rights or
duties hereunder. This Service Agreement shall apply to, inure to the benefit
of, and be binding upon their respective successors in interest.



Section 19.04 Financial Statements.

At least once annually, each party will obtain a financial audit and will
provide the other party with the resulting financial statements.



Section 19.05 Relationship of the Parties.

ALTEC, in furnishing the Services to each of the Customers hereunder, is acting
only as an independent contractor. Under no circumstances shall Customer be
deemed to be a substitute employer with regards to ALTEC´s employees. ALTEC has
the sole right and obligation to supervise, manage, direct, or perform all work
to be performed by ALTEC hereunder unless otherwise provided herein. ALTEC is
not an agent of any Customer and has no authority to represent any Customer as
to any matters, or to bind any Customer to any third parties, except as
authorized in this Service Agreement. In the event that any Customer employee
provides services to ALTEC in any of its facilities, Customers agree that the
employee will be acting only as an independent contractor of ALTEC and under no
circumstances shall ALTEC be deemed to be a substitute employer with regards to
Customer´s employees. Customers have the sole right and obligation to supervise,
manage, direct, or perform all work to be performed by the Customer´s employee
hereunder unless otherwise provided herein. Customer is not an agent of ALTEC
and has no authority to represent ALTEC as to any matters, or to bind ALTEC to
any third parties, except as authorized in this Service Agreement.



Section 19.06 Transition Assistance Services.

ALTEC agrees that it will provide the termination assistance for a period of at
least one (1) year to each Customer (the "Affected Customer") commencing either
upon notice of termination of the Affected Customer's Service Agreement,
continuing thereafter until the Transition Date. Up to and including the
Transition Date, ALTEC will provide to the Affected Customer or its designees
any and all transition assistance reasonably requested by the Affected Customer
to allow the Services to continue without interruption or adverse effect to the
Affected Customer and to facilitate the orderly transfer of the Services to the
Affected Customer or its designees.



Section 19.07 Delivery Upon Termination.

Upon termination of the contract, is each party is obligated to deliver in a
period no longer than ninety (90) days without requirement to do so, to the
other party all materials, documents, registries, and information provided by
the other party as well as those obtained by Customer due to the services
provided under this contract (including but not limited to: copies and back–up).



Section 19.08 Notices.

All notices, requests and demands, other than routine operational communications
under this Service Agreement, shall be in writing and shall be deemed to have
been duly given (i) when delivered by hand, (ii) when transmitted by confirmed
facsimile if a copy is provided by another means specified in this Section
19.08, (iii) one (1) business day after being given to an overnight courier with
a reliable system for tracking delivery, or (iv) three (3) business days after
the date of mailing when mailed by United States mail, registered or certified
mail, return receipt requested and postage prepaid. Each such notice shall be
addressed as follows:



In the case of ALTEC:

ALTEC MEXICO

Prolongación Paseo de la Reforma número 500

Colonia Lomas de Santa Fé, C.P. 01219

México, D.F.

Attn: Bernardo Paz

In the case of the Customers:

Customer Representative

c/o Banco Santander Puerto Rico

P.O. Box 362589

San Juan, Puerto Rico 00936–2589

Attn: President

with a copy to:

Banco Santander Puerto Rico

Attn. General Counsel

P.O. Box 362589

San Juan, Puerto Rico 00936–2589

Either ALTEC or the Customer Representative may from time to time change its
address or designated recipient for notification purposes by giving the other
prior written notice of the new address or recipient and the date upon which it
will become effective.

Section 19.09 Insurance.

ALTEC agrees that it will maintain, during the Service Terms, policies of
insurance or self–funded insurance in such amounts as ALTEC reasonably
determines is necessary from time to time with regard to the Services then being
performed by ALTEC on behalf of the Customers.



Section 19.10 Section Headings.

The section headings in this Service Agreement are intended to be for reference
purposes only and shall in no way be construed to modify or restrict any of the
terms or provisions hereof or thereof.



Section 19.11 Governing Law.

This Service Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Puerto Rico, without regard to its choice of law
rules.



Section 19.12 Severability.

In the event that any provision of this Service Agreement conflicts with the law
under which this Service Agreement is to be construed or if any such provision
is held invalid by a court with jurisdiction over the parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable law, and the remainder
of this Service Agreement shall remain in full force and effect.



Section 19.13 Consents and Approvals.

Except as expressly provided otherwise in this Service Agreement , if ALTEC on
the one hand, or the Customers on the other hand, require(s) the consent or
approval of the other for the taking of any action under this Service Agreement,
such consent or approval shall not be unreasonably withheld or delayed.



Section 19.14 Third Party Beneficiaries.

This Service Agreement shall not be deemed to create any rights in, or to create
any obligations of any Customer or ALTEC to, any third parties.



Section 19.15 Survival.

Any provision of this Service Agreement which contemplates performance
subsequent to any termination or expiration, including, but not limited to, the
Customers' obligation to pay ALTEC for Services rendered prior to termination,
Sections and Articles 2.03, 18.03, 18.04, 18.05, 18.06 and 19.06 shall survive
any termination or expiration of this Service Agreement and continue in full
force and effect.



Section 19.16 Time References.

Unless otherwise specified in this Service Agreement, (i) all references to days
shall be calendar days, (ii) all references to business days shall mean calendar
days on which the retail banking offices of any Customer are open, and (iii) all
references to time will mean local time in San Juan, Puerto Rico.



 

IN WITNESS WHEREOF

, the parties have hereto executed this Agreement as of the day and year first
above written.



ALTEC– Mexico

 

 

By_______________________________

Name: Antonio González

Title: Legal Representative

 

BANCO SANTANDER PUERTO RICO

 

 

By_________________________________

Name: José R. González

Title: President & CEO

ATTESTED BY

 

By_______________________________

Name: Bernardo Paz

 

 

 

By_________________________________

Name: Osvaldo Karuzic

Title: Senior Vice President

 

 

SANTANDER INVESTMENT INTERNATIONAL BANK, INC.

 

By_________________________________

Name: María Calero Padrón

Title: Executive Vice President

 

 

By_________________________________

Name: Eugenio Alonso

Title: Senior Vice President

 

 

 

SANTANDER INTERNATIONAL BANK OF PUERTO RICO, INC.

 

 

By_________________________________

Name: María Calero Padrón

Title: Executive Vice President

 

 

By_________________________________

Name: Carlos M. García Rodríguez

Title: Executive Vice President

 

 

 

Schedule 1.02

 

Section 1. ALTAIR Software

No.

Aplicactivo

Descripción

1

ALTAIR – Activos

ALTAIR – activos – modulo usado para administrar y registrar los productos de
activos (prestamos)

2

ALTAIR – Contabilidad

ALTAIR – Contabilidad – modulo corporativo para mantener la contabilidad

3

ALTAIR – Pasivos

Altair pasivos – modulo que administra productos de pasivos (depositos) – Modulo
Corporativo

4

ALTAIR – Personas

ALTAIR – modulo corporativo para registrar y mantener la información de clientes
y empresas

5

BLANCA

Extracciones de datos de Mainframe para apoyar el sistema BLANCA (blanqueo de
Capital)

6

Blanca II

Extracciones de datos de Mainframe para apoyar el sistema BLANCA II (blanqueo de
Capital) en base de datos ORACLE y producir consultas en MicroStrategy

7

Garra

Adm. de Empresas. Gestión y seguimiento. Recuperación de deuda

8

Infocash – Host

Provee balances de cuentas a clientes (fuera de P.R.) por medio del Internet

9

Microbase – Host

Extraccion de datos para el Sistema Microbase PC (Agenda Comercial)

10

OFSA

Programas que extraen información de los ficheros maestros de todos los
subsidiarios así como del mayor general para ser cargados en Oracle para
"transfer pricing", "risk management", "line of business profitability"

11

Rentabilidad

Programas que extraen información de los ficheros maestros de todos los
subsidiarios así como del mayor general para ser cargados en Oracle en donde se
ejecuta entonces aplicación para determinar rentabilidad por cliente, centro de
costo, producto

12

SIS–Tutelas

Programas que extraen información de los ficheros maestros de todos los
subsidiarios para ser cargados en Oracle en donde se ejecuta entonces aplicación
para determinar información de gestión comercial

 

Section 2 Customer Developed Software

No.

Aplicactivo

Descripción

1

ACH/PEP (S72)

Manejo transacciones ACH/EFT interfaz

2

ARP – Tribunales (interfase)

Interfase sistema tribunales para ARP. Envia información de los cheques de
tribunales al sistema de ARP

3

BSHPDATE– Rexx

Rutina de control de fechas

4

Calendario – PTA

Administración y control de fechas del calendario del sistema de prueba y
transito

5

Calendario – SJU –Ancillary

Administracion y control de calendario de aplicativos – ancillary

6

Cash Management – Balance Report

Aplicación para procesar cuentas registradas a través de Cash Management Online
y producir los archivos que se transmiten al sistema de Santander Global
diariamente.

7

Cash Management – ESP

Aplicación para producir archivos (de diferentes formatos y fuentes) que permite
la creación de archivos que se transmiten a la plataforma de Santander Global.

8

POS (ancillary)

Administración de comerciantes contratados con BSPR

9

Colegios – "Schools" – HOST

Maneja transacciones de pagos y depósitos para las cuentas de clientes, usado
por los colegios. Maneja ristras contables para algunas aplicaciones de Lockbox

10

Court of Justice (Tribunales)

Distribución de intereses para las cortes de justicia de P.R., según ley 69.
Existen dos fases. Pc y Host.

11

Deposits – ARP (DPARP)

Interactúa con DISC–ARP , envía actividad de cheques.Sistema de reconciliación
bancaria de cheque y depositos. Los clientes envian la información , se cruza
con el sistema y se generan reportes.

12

G/L Interface

SAT/AP/Fix Asst/POS todos estos generan interfaces. Genenra contabilidad de
estas aplicaciones para enviar a Altair .

13

Hacienda Reporting

Informe de intereses ganados para Hacienda

14

LND200

Conjunto de programas que producen una serie de reportes de morosidad
adicionales a los producidos por las aplicaciones de préstamos.

15

Lock Box

Manejo de cupones de pago para prestamos. Realizados en Prueba y transito.Envia
transacciones en formato Altair. Cosolidando lo de dealer floor plan

16

NJ Reporting

Reformatea los informes de CNS para distribuir las transacciones por usuario.

17

P&T (PTA) (S83)

Item processing. Genera transacciones contables y otras interfaces a los
aplicativos de pasivo y contabilidad.(Corresponde a la aplicación que se conoce
como prueba y transito). Para pasivo genera las interfaces relacionadas con las
transacciones en cheques propios y de otros Bancos

18

Safe Deposits Boxes

Administración Cajas de Seguridad. Administra los pagos que hacen los clientes
por la utilización del servicio. Tambien maneja altas y bajas de los clientes
que tienen el servicio

19

Signature Verification

Mantiene la imagen de firmas de clientes – en linea.

20

Signature Verification – batch/on line

Produce informes de cuentas sin firmas registradas

21

Statement Print

Procesamiento de los archivos de saldos y movimientos generados por Altair,
comprende distribución, impresión y anexo de imágenes Impresión de estados
cuentas corrientes y ahorros

22

Super Cash

Genera la lista de participantes para el concurso de Super Cash (DDA/SAV)

23

FEVE (mainframe)

Mantiene y calcula balances que luego son utilizados para producir los
diferentes informes relacionados a FEVE. – vigilancia especial

 

Section 2. Third Party Software

No.

Aplicactivo

Descripción

Proveedor

Observaciones

1

ACAPS

Captura aplicaciones de credito para prestamos y tarjetas de creditos

AMS

La licencia es del Banco

2

PEP+

Manejo de transacciones ACH

Checkfree

La licencia es de EDS. Correrà temporalmente en Plano

3

CACS

Sistema para manejo y seguimiento de atrasos y morosos. Genera datos para MELITA
(Voice Activartes, sistema de cobro automático ).

AMS

La licencia es del Banco

4

Cash Management – subscripción

Aplicación para el registro de las cuentas de los clientes corporativos que
estarán suscritas al servicio de Santander Global

FUNDTECH

La licencia es del Banco

5

DISC–ARP

Reconciliación de cuentas tanto para cuentas de cheques de clientes así como
para cuentas de cheques de uso interno. (Aplicación de reconciliación)

Checkfree

La licencia es del Banco

6

LCR

Monitoreo en transacciones en efectivo para prevenir el lavado de dinero.

Checkfree

La licencia es del Banco

7

Pershing

"Servicio contratado por Santander Securities. Para administrar fondos de
inversión

Pershing

La licencia es del Banco

8

RDMS (Mantisa)

Report Distribution Management System–Plataforma para la definición de
distribución de reportes producidos en el entorno Host.

Mantisa

La licencia es del Banco

9

Search

Search: Sustituye a Bureaulink. Es el que maneja la comunicacion con los buró de
crédito.

FAIR Isaac

Software en desarrollo

10

Startgate–Host (Prism)

Manejador de transacciones originadas por la plataforma de Banca Telefónica, IVR
y home banking.

Harland

La licencia es del Banco

11

Strategyware

Este aplicativo substituye a ACAPS. Procesa las solicitudes préstamos de
consumo. Nuevo, sustitirá parte de ACAPS, la otra parte la sustituye GARRA

FAIR Isaac

Software en desarrollo

12

TRIAD

Modelo de scoring –Nuevo, sistema de puntuacion de comportamiento

FAIR Isaac

Software en desarrollo

 

Schedule 2.01

 

.

 

 

SLA DE PRODUCCIÓN

 

_______________________________________________

 

 

Información de contacto

Responsable: Bernardo Paz

Función: Gestión de Proyecto

Entidad: BANCO SANTANDER – SERFIN

Dirección: Tlalpan 3016 (México, D. F)

Teléfono: 5174–0904

Fax:

e–Mail: bpaz@bsantander.com.mx

 

  

Información de versiones

Versión de documento

Modificado por

Aprobado por

Fecha

Revisiones realizadas

1.0

Gregorio Calvo

Javier Carrasco



01/04/2003

Creación del documento

1.1

Fabiola Violante

Bernardo Paz Barrara

Ángel Luis Báez Rodríguez

09/04/2003

Común acuerdo del documento.

1.2

Fabiola Violante



06/04/2003

Actualización del documento.











 

 

Nombre del Convenio

Convenio Niveles de Servicio para "Servicio LPAR de Producción de BSPR" que
celebran por una parte la Dirección de América Latina Tecnología de México y por
otra la Dirección de Tecnología Puerto Rico.

Objetivo del Convenio

Establecer los compromisos para el otorgamiento de los servicios informáticos
requeridos por la Unidad de Negocio a través del área de Sistemas.

Área Responsable

América Latina Tecnología de México, S.A. de C.V.

Responsable

Bernardo Paz Barrera

Fecha de Elaboración

01 de Abril de 2003

Contenido

Área Proveedora. Área Usuaria. Objetivos. Alcance. Duración. Definiciones.
Responsabilidades. Arquitectura. Procedimientos de Backup y recuperación de
datos Clasificación:
A
. Niveles de Servicio
B
. Atención de Problemas
C
. Atención de Solicitudes Especiales.
D
. Roles y Compromisos.

Puntos Importantes. Clasificación de cambios. Métrica de Desempeño. Horarios a
evaluar. Formatos y Documentos anexos.

Firmas de Conformidad

Los representantes del establecimiento y evaluación de este Convenio de Niveles
para el "Servicio LPAR Producción de BSPR" son:

 

____ / ____ / 2003

 ____ / ____ / 2003

 

____ / ____ / 2003

____ / ____ / 2003

 

 1.  Área Proveedora.

América Latina Tecnología de México, S.A. de C.V. ("ALTEC MÉXICO")

Área Usuaria.

Producción BSPR o cualquier entidad autorizada por BSPR.

Objetivos.

Garantizar la continuidad del servicio en el ambiente de Producción en los
horarios comprometidos.

Proveer datos estadísticos que muestren el cumplimiento de los SLA establecidos.

Proveer las conexiones externas que apliquen con terceros que proveen servicio
al Banco.

Establecer mecanismos de control junto con BSPR que aseguren un flujo eficiente
en la resolución de problemas que afecten el servicio.

Asegurar la recuperación y disponibilidad de la información ante contingencias.

 

Alcance

Las partes convienen que durante la vigencia del presente convenio, los
servicios objeto del mismo deberán operar de acuerdo a los niveles de servicio
establecidos en los anexos de este convenio y para el ambiente de producción.

Duración

El presente convenio fungirá como único. Se efectuarán revisiones anuales. Las
actualizaciones se realizarán por acuerdo mutuo entre ambas partes cuando así
aplique.

Definiciones:

Recursos de cómputo:

unidades centrales de procesamiento utilizado para proporcionar los servicios
del presente Acuerdo. Responsabilidades

Ambas partes (Tecnología BSPR y ALTEC MÉXICO) deberán respetar las siguientes
normas que rigen los términos y condiciones del presente convenio.

El presente documento sólo podrá ser alterado en sus clasificaciones por mutuo
acuerdo de las partes involucradas.

Este documento sustituye a los documentos anteriores.

Los impactos al servicio ocasionados por el área usuaria quedan fuera del la
medición de los niveles de servicio comprometidos en este convenio.

 

RESPONSABILIDAD TECNOLOGÌA BSPR.

Involucrar a la dirección de ALTEC MÉXICO en el diseño, construcción ó
adquisición de cualquier sistema estratégico que se libere en la partición de
Producción. Esto se hará en la reunión mensual que ambas partes tendrán.

Será responsabilidad del área usuaria proporcionar los pronósticos de
crecimiento de su aplicación a ALTEC MEXICO, derivadas de las estrategias de
negocio para poder soportar con la infraestructura necesaria.

Reportar cualquier desviación en los indicadores de niveles de servicio a los
centros de atención de reportes de este convenio y requerir que se aplique la
penalidad acordada del SLA implicado, BSPR dará seguimiento a la desviación
hasta que ALTEC México de la solución definitiva.

Un mes anterior a la fecha de vencimiento del presente convenio ambas partes
revisaran y acordaran el nuevo SLA, si BSPR no objeta estos el niveles de
servicio del SLA, se entenderá que el acuerdo continuará vigente y se renovara
un año mas.

La administración del producto RACF como son: alta y baja de usuarios, conexión
y desconexión de usuarios a grupos, desbloqueo, etc será responsabilidad de
BSPR.

 

RESPONSABILIDAD TECNOLOGÍA ALTEC MÉXICO.

Es responsabilidad de todas las áreas de Sistemas involucradas brindar y
garantizar el "Servicio LPAR Producción de BSPR".

Medir y evaluar los niveles de servicio comprometidos en este convenio.

Reportar mensualmente los niveles de servicio y datos para CMFI comprometidos en
este convenio en los 3 (tres) primeros días después de concluido el mes.

Definir acciones preventivas y correctivas de mejora que permitan lograr los
objetivos planteados en los niveles de servicio.

Aplicar las sanciones estipuladas en el convenio sí los niveles de servicio(SLA)
no son cumplido.

Proporcionar la información necesaria para validar y aprobar los niveles de
servicio.

Cumplir con los acuerdos establecidos en este convenio.

Cualquier cambio que afecte los niveles de servicio con respecto a las reglas de
operación que presta ALTEC MÉXICO a BSPR requerirá la previa aprobación de BSPR
por escrito, en el entendido de que tales cambios no impidan a BSPR la recepción
de LOS SERVICIOS.

Todo el Hardware que será utilizado por BSPR, estará ubicado dentro de las
instalaciones de ALTEC MÉXICO. Será responsabilidad exclusiva de ALTEC MÉXICO el
asegurarse de que existan las condiciones ambientales y de seguridad física para
los equipos y que éstas cumplirán con las especificaciones indicadas por el
fabricante de los equipos. Las condiciones ambientales incluyen, sin que esto
signifique limitación, el proporcionar la energía eléctrica adecuada, aire
acondicionado, niveles de humedad, espacio en el piso y otros requerimientos
similares que se utilizan generalmente en la industria del procesamiento de
datos.

Proveer las alertas necesarias sobre la utilización de los recursos de maquina
que puedan afectar los servicios que brinda BSPR interna o externamente y que
serán reflejados mensualmente en el informe que para tal efecto enviará ALTEC
MÉXICO.

Proporcionar los medios y accesos necesario para los auditores internos y
federales que indique formalmente BSPR y a lo cual ALTEC MÉXICO atenderá
conforme al procedimiento de atención de peticiones convenido.

La administración del producto RACF como son: alta y baja de usuarios, conexión
y desconexión de usuarios a grupos, desbloqueo, etc será responsabilidad de
BSPR.

Proporcionar los medios y accesos necesarios para que se puedan realizar las
auditorias requeridas por BSPR.

El soporte al producto y definiciones principales de RACF será proporcionado por
ALTEC MÉXICO por ejemplo; creación de grupos, actualización de versiones,
parámetros y optimizaciones a la herramienta.

Es responsabilidad de ALTEC MÉXICO, la seguridad física del Hardware, e incluye
la administración del acceso físico a los equipos.

Seguridad de la Red de Comunicaciones

BSPR será responsable de su red de comunicaciones y las computadoras conectadas
a la misma dentro de Puerto Rico. ALTEC MÉXICO será responsable desde la entrada
de la red de BSPR a la red de comunicaciones a través del router 3745/46 hacia
el sistema operativo, es decir, desde del router de Telefónica y hasta México.

ALTEC MEXICO será responsable de proveer líneas alternas conmutadas(ISDN) para
utilización en caso de que el enlace principal(TDATA) tenga problemas. Es
responsabilidad de ALTEC México realizar las pruebas necesarias que garanticen
que estas líneas estén operantes. En caso de ser necesario utilizar estos
enlaces ALTEC MEXICO coordinará las llamadas ISDN hacia los enrutadores en PR.
ALTEC MËXICO deberá asegurar que los datos transferidos desde la entrada a la
red Internacional(Telefónica) de PR hasta la llegada de los mismos en México
tenga la seguridad máxima requerida ( encripción proporcionada por Telefónica ).

La responsabilidad de la administración del FIREWALL de seguridad de la red
corresponderá a cada Institución dependiendo de que cada cual tenga instalación
de Firewall.

8. Niveles de Servicio

ALTEC MÉXICO se compromete a:

Que la disponibilidad del equipo sea de 7 x 24 x 365. con soporte de operación
completo, incluido soporte técnico. Durante los fines de semana el apoyo ante
cualquier fallo será a través de soporte remoto o telefónico.

El modo atendido de la LPAR de Producción será de 7x24 y la disponibilidad
deberá ser de 99% del hardware.

Los horario (hora de Puerto Rico) de servicio será el siguiente:

SUCURSALES: de 8.00 a 18.00

Canales: 24 horas

Comunicaciones: 24 horas

En lo correspondiente al nivel de servicio del enlace México – PR, se verá
disminuida por el tiempo de conmutación necesario a las líneas ISDN en caso de
caída de la principal y en cuyo caso no excederá de 15 minutos.

Servicios centrales ( departamentos del BSPR ) : de 8.00 a 20.00

Horarios de On Line/Interfases/Calendarios

On Line – Sistemas en linea Anejo: Tabla del on line

Interfases – Archivos/FTP´s Anejo; Tabla de Interfases

Ciclos – Eventos Anejo; Tabla de elementos

Output – Externos Anejo: Tablas de Output

Los fallos imputables a la operación y servicios proporcionados por BSPR no
afectarán los niveles convenidos en este SLA.

ALTEC México deberá prepara un calendario anual de mantenimiento que le será
distribuido a BSPR y enviado al área de Operaciones. Este calendario contempla
la interrupción del servicio como máximo una vez al mes y en horario de domingo
de las 00.00 Hrs a las 6.00 Hrs. Cualquier mantenimiento del hardware, software
o cualquier evento de emergencia que ALTEC MÉXICO deba realizar deberá
confirmarlo con el Banco por lo menos una semana antes.

Otorgar servicios informáticos a las diferentes entidades de Producción de
sistemas Puerto Rico en una partición definida como Producción BSPR.

Mantener el nivel de servicio de la partición "Producción BSPR" en un 99% del
hardware en el horario comprometido por ALTEC MÉXICO y anotado en el presente
convenio.

Garantizar la disponibilidad de recursos de cómputo necesarios para el servicio
en línea y batch conforme a las siguientes características:

200

MIPS.



1500

GB en espacio en Disco.



2

unidades de cartucho 3490.



1

Tarjeta OSA2.



Esta configuración se ajustará previo acuerdo de ambas partes y en la operación
diaria. ALTEC MÉXICO no fijará limitante de hardware o software que permita
sobrepasar la cantidad de MIPS anotados en este convenio en caso de ser
necesarios. Las valores anteriores serán como media mensual.

Garantizar los niveles de mantenimiento adecuados del software base y programas
producto identificados en este convenio.

Los productos no estarán desactualizados en la versión vigente –2, a menos de
que la aplicación lo requiera y con previa notificación de BSPR.

Garantizar el buen funcionamiento del software base y programas producto
identificados en este convenio.

Que los subsistemas estén siempre arriba y funcionando (DB2, CICS, Changeman,
CONTROL–M, Smartest, TSO, MQ Series).

 

Garantizar los niveles de micro código adecuados del hardware central ( CPU y
DASD)

Dar soporte técnico al software base y programas producto identificados en este
convenio.

Dar soporte y atención a los procesos que terminen anormalmente ó que el usuario
confirme mediante los canales de comunicación definidos en los procedimientos.

Monitoreo del ambiente para detectar posibles problemas y corrección de estos en
tiempos mínimos.

Respaldo y reorganización de la información de todos los ambientes de Producción
de acuerdo a las siguientes políticas:

Respaldo diario de Librerías de Producción (Fuentes, Copys, DBRM, JCL)

Respaldo diario de Librerías del Changeman

Respaldo diario de las Librerías del DB2 de Producción.

Respaldo diario completo de las bases de datos DB2 y VSAM de ancilliaries

Reorganización semanal de Bases de Datos.

 

Administración del espacio en disco se hará de acuerdo a la siguiente política:

Un archivo o BD que no sea referenciado en 15 días se pasará a nivel 1 de
Migración.

Un archivo o BD que no sea referenciado en 32 días se pasará a nivel 2 de
Migración.

Los respaldos de la información que se encuentre en medio magnético de acuerdo a
las políticas de almacenamiento definidas tendrán una duración de:

Diario: 35 días.

Semanal: 3 meses.

Mensual: 24 meses.

Anual : 5 años

Los respaldos de las aplicaciones se mantendrán de acuerdo a los requerimientos
de BSPR.

 

9. Atención de Problemas

SERVICIOS A EVALUAR

Se considera problema general o Interrupción en el servicio a:

Fallas de Productos (sistema operativo, software base y programas producto)

Fallas de infraestructura (Fallas de HW como el Mainframe, discos, robot,
controlador de comunicaciones, OSAS)

Fallas o interrupciones de telecomunicaciones.

Fallas de aplicaciones (CICS , MQSERIES y BATCH)

 

10. Atención de Solicitudes Especiales

ATENCIÓN DE SOLICITUDES ESPECIALES

 

Solicitudes Urgentes:

Las solicitudes de cambio emergentes se atenderán de forma inmediata por el
responsable de la producción de Altec México y en mutuo acuerdo con el
responsable de BSPR.



Solicitudes Planeados:

El horario de recepción de las solicitudes será de 9:00 hrs a 16:00 hrs (horario
Puerto Rico) Las solicitudes que estén dentro de este horario serán atendidas en
las siguientes 24 hrs hábiles en condiciones normales. Si la solicitud de cambio
es enviada después de este horario la solicitud pasará al siguiente día hábil.



 

Tiempo de respuesta:

Se considera como máximo 24 hrs hábiles después de haber hecho la solicitud
(sólo en condiciones normales).

11. Procedimientos

Los procedimientos aplicables a este SLA serán los referidos en el inventario de
servicios que ambas partes acuerden.

 

Penalizaciones

Se define el índice de cumplimiento semestral como la medida de los índices de
cumplimientos mensuales.

Se establecen las siguientes penalizaciones en función del índice de
cumplimiento semestral:

INDICE DE CUMPLIMIENTO SEMESTRAL

PORCENTAJE DE PENALIZACION

>= 99

0%

< 99

3%

< 98

5%

< 97

7%

< 96

10%

<= 95

15%

  

La penalización se calculará según la tabla anterior y sobre la facturación
anual.

Adicionalmente América Latina Tecnología de México S.A. C.V. admite un máximo de
un 5% por incumplimientos ocasionales graves detallados en el Acuerdo SLA del
LPAR de producción para BSPR".

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLA DE DESARROLLO

 

 

 

 

 

 

 

 

 

 

 

 

 

_______________________________________________

 

 

Información de contacto

Responsable: Bernardo Paz

Función: Gestión de Proyecto

Entidad: BANCO SANTANDER – SERFIN

Dirección: Tlalpan 3016 (México, D. F)

Teléfono: 5174–0904

Fax:

e–Mail: bpaz@bsantander.com.mx

 

 

 

 

Información de versiones

Versión de documento

Modificado por

Aprobado por

Fecha

Revisiones realizadas

1.0

Mireya Flores

Fabiola Violante

4/11/2002

Creación del documento

1.1

Fabiola Violante



8/01/2003

Modificaciones al documento

1.2

Fabiola Violante / Antonio Velásquez

Bernardo Paz Barrera

11/02/2003

Modificaciones al documento sugeridas por BSPR.

1.3

Fabiola Violante



17/03/2003

Actualización del documento.

1.4

Fabiola Violante



06/04/2003

Actualización del documento.



















































 

 

Nombre del Convenio

Convenio Niveles de Servicio para "Servicio LPRA de Desarrollo de BSPR" que
celebran por una parte la Dirección de América Latina Tecnología de México y por
otra la Dirección de Tecnología Puerto Rico.

Objetivo del Convenio

Establecer los compromisos para el otorgamiento de los servicios informáticos
requeridos por la Unidad de Negocio a través del área de Sistemas.

Área Responsable

América Latina Tecnología de México, S.A. de C. V. (ALTEC México).

Area Usuaria

Tecnología Banco Santander Puerto Rico ( Tecnología BSPR ).

Responsable

Bernardo Paz Barrera

Fecha de Elaboración

5/noviembre/ 2002

Contenido

Área Proveedora. Área Usuaria. Objetivos. Alcance. Duración. Definiciones.
Responsabilidades. Niveles de servicio Atención de problemas Atención de
Solicitudes Especiales Procedimientos

Firmas de Conformidad

Los representantes del establecimiento y evaluación de este Convenio de Niveles
para el "Servicio LPAR Desarrollo de BSPR" son:

 

 

 

 

 

 

Tecnología BSPR

Oswaldo Karuzic

 

 

____ / ____ / 2003

 

ALTEC México

Antonio González

 

 

____ / ____ / 2003

 

Testigo

Javier Carrasco

 

____ / ____ / 2003

Testigo

Bernardo Paz

 

____ / ____ / 2003

 

 1. Área Proveedora.

América Latina Tecnología de México, S.A. de C.V. ("ALTEC MÉXICO")

Área Usuaria.

Desarrollo BSPR o cualquier entidad autorizada por BSPR.

Objetivos.

 

Garantizar la continuidad del servicio en el ambiente de Desarrollo en los
horarios comprometidos.

Establecer mecanismos de control que aseguren un flujo eficiente en la
resolución de problemas que afecten el servicio.

Asegurar la recuperación de la información ante contingencias.

 

 

Alcance

Las partes convienen que durante la vigencia del presente convenio, los
servicios objeto del mismo deberán operar de acuerdo a los niveles de servicio
establecidos en los anexos de este convenio y para los ambientes de Desarrollo y
Homologación ( Model Office ).

 

Duración

El presente convenio fungirá como único. Se efectuarán revisiones anuales. Las
actualizaciones se realizarán por acuerdo mutuo entre ambas partes cuando así
aplique.

Definiciones:

Recursos de cómputo:

unidades centrales de procesamiento utilizados para proporcionar los servicios
del presente Acuerdo.



Model Office:

ambiente de homologación de BSPR. Responsabilidades

Ambas partes (Tecnología BSPR y ALTEC MÉXICO ) deberán respetar las siguientes
normas que rigen los términos y condiciones del presente convenio.

El presente documento sólo podrá ser alterado en sus clasificaciones por mutuo
acuerdo de las partes involucradas.

Este documento sustituye a los documentos anteriores.

Los impactos al servicio ocasionados por el área usuaria quedan fuera del la
medición de los niveles de servicio comprometidos en este convenio.

RESPONSABILIDAD TECNOLOGÌA BSPR.

Involucrar a la dirección de ALTEC MÉXICO en el diseño o construcción de
cualquier sistema que se libere en la partición de Desarrollo.

Será responsabilidad del área usuaria proporcionar los pronósticos de
crecimiento de su aplicación a ALTEC MEXICO, derivadas de las estrategias de
negocio para poder soportar con la infraestructura necesaria.

Reportar cualquier desviación en los indicadores de niveles de servicio a los
centros de atención de reportes de este convenio y dar seguimiento hasta la
solución definitiva.

Si BSPR no objeta el nivel de servicio del SLA, se entenderá que el acuerdo
continuará vigente.

RESPONSABILIDAD TECNOLOGÌA ALTEC MÉXICO .

Es responsabilidad de todas las áreas de Sistemas involucradas brindar y
garantizar el "Servicio LPAR Desarrollo de BSPR".

Medir y evaluar los niveles de servicio comprometidos en este convenio.

Reportar mensualmente los niveles de servicio y datos para CMFI comprometidos en
este convenio en los 3 (tres) primeros días después de concluido el mes.

Definir acciones preventivas y correctivas de mejora que permitan lograr los
objetivos planteados en los niveles de servicio.

Proporcionar la información necesaria para validar y aprobar los niveles de
servicio.

Cumplir con el acuerdo establecido en este convenio.

Cualquier cambio en las reglas de operación, protocolos de teleproceso, periodos
de acceso, tipos de equipos terminales, cambios de ubicación de sistemas y
servicios de equipamiento, lenguajes de sistemas de programación y la
designación y ubicación del Centro de Procesamiento de Información de ALTEC
MÉXICO con motivo de LOS SERVICIOS prestados a BSPR, requerirá la previa
aprobación de BSPR por escrito, en el entendido de que tales cambios no impidan
a BSPR la recepción de LOS SERVICIOS.

Todo el Hardware que será utilizado por BSPR, estará ubicado dentro de las
instalaciones de ALTEC MÉXICO. Será responsabilidad exclusiva de ALTEC MÉXICO el
asegurarse de que existan las condiciones ambientales y de seguridad física para
los equipos y que éstas cumplirán con las especificaciones indicadas por el
fabricante de los equipos. Las condiciones ambientales incluyen, sin que esto
signifique limitación, el proporcionar la energía eléctrica adecuada, aire
acondicionado, niveles de humedad, espacio en el piso y otros requerimientos
similares que se utilizan generalmente en la industria del procesamiento de
datos.

 

Seguridad Física del Hardware

Es responsabilidad de ALTEC MÉXICO , la seguridad física del Hardware, e incluye
la administración del acceso físico a los equipos.

Seguridad Lógica de los Sistemas

El soporte al producto y definiciones principales de RACF será proporcionado por
ALTEC MÉXICO por ejemplo; creación de grupos, actualización de versiones,
parámetros y optimizaciones a la herramienta.

La administración del producto RACF como son: alta y baja de usuarios, conexión
y desconexión de usuarios a grupos, desbloqueo, etc será responsabilidad de
BSPR.

 

Seguridad de la Red de Comunicaciones

12. BSPR será responsable de su red de comunicaciones y las computadoras
conectadas a la misma dentro de Puerto Rico. ALTEC MÉXICO será responsable desde
la entrada de la red de BSPR a la red de comunicaciones a través de 2 Cisco 3745
hacia el sistema operativo, es decir, desde del router de Telefónica y hasta
México.

 

8. Niveles de Servicio

ALTEC MÉXICO se compromete a:

Que la disponibilidad del equipo sea de 7 x 24 Hrs. con soporte de operación
básico. Durante los fines de semana el apoyo ante cualquier fallo será a través
de soporte remoto o telefónico y previa notificación por el personal autorizado
BSPR.

El modo atendido de la LPAR de Desarrollo será de 5 x 12 y la disponibilidad
deberá ser de 99% del hardware.

El horario de servicio será de : 7:00 – 19:00 Hrs. (hora México) de 9:00 – 21:00
Hrs. (hora Puerto Rico).

Los fines de semana serán destinados para el mantenimiento del hardware,
software o cualquier evento que ALTEC MÉXICO haya programado y con previo
consentimiento de BSPR.

En caso de no recibir respuesta de la notificación realizada a BSPR, se
considerará consentimiento de su parte.

 

 

El calendario de servicio en México será conforme al calendario de Puerto Rico.

Los días feriados en BSPR no se dará servicio en la partición de Desarrollo
Puerto Rico, a menos de que se haga un requerimiento con 48 hrs. de
anticipación.

 

Otorgar servicios informáticos a las diferentes entidades de Desarrollo de
sistemas Puerto Rico en una partición definida como Desarrollo BSPR.

Mantener el nivel de servicio de la partición "Desarrollo BSPR" en un 99% del
hardware en el horario comprometido por ALTEC MÉXICO y anotado en el presente
convenio.

Garantizar la disponibilidad de recursos de cómputo necesarios para el servicio
en línea y batch conforme a las siguientes características:

100

MIPS.



1000

GB en espacio en Disco.



2

unidades de cartucho 3490.



1

Tarjeta OSA2.



 

Garantizar los niveles de mantenimiento adecuados del software base y programas
producto identificados en este convenio.

Los productos no estarán desactualizados en la versión vigente –2, a menos de
que la aplicación lo requiera y con previa notificación de BSPR.

Garantizar el buen funcionamiento del software base y programas producto
identificados en este convenio.

Que los subsistemas estén siempre arriba y funcionando (DB2, CISC, Changeman,
CONTROL M, Smart Test y TSO). La indisponibilidad de estos subsistemas sólo
podrá ser del 1% al mes.

Garantizar los niveles de micro código adecuados del hardware central ( CPU y
DASD)

Dar soporte técnico al software base y programas producto identificados en este
convenio.

Monitoreo del ambiente para detectar posibles problemas y corrección de estos.

Respaldo de la información de todos los ambientes de Desarrollo (Desarrollo y
Prueba Integrada ) de acuerdo a las siguientes políticas:

Respaldo diario de Librerías de desarrollo (Fuentes, Copys, DBRM, JCR)

Respaldo diario de Librerías del Changeman

Respaldo diario de las Librerías del DB2 de Desarrollo.

Respaldo semanal de los datos de prueba en DB2.

 

Administración del espacio en disco se hará de acuerdo a la siguiente política:

Un archivo o BD que no sea referenciado en 9 días se pasará a nivel 1 de
Migración.

Un archivo o BD que no sea referenciado en 25 días se pasará a nivel 2 de
Migración.

Los respaldos de la información que se encuentre en medio magnético de acuerdo a
las políticas de almacenamiento definidas tendrán una duración de:

Diario: 35 días.

Semanal: 3 meses.

Mensual: 13 meses.

 

9. Atención de Problemas

SERVICIOS A EVALUAR

Se considera problema general o Interrupción en el servicio a:

Fallas de Productos (sistema operativo, software base y programas producto)

Fallas de infraestructura (Fallas de HW como el Mainframe, discos, robot,
controlador de comunicaciones, OSAS)

Fallas o interrupciones de telecomunicaciones (voz, datos)

 

10. Atención de Solicitudes Especiales

ATENCIÓN DE SOLICITUDES ESPECIALES

 

Solicitudes Urgente:

Las solicitudes de cambio emergentes se atenderán de forma inmediata por el
responsable de la producción de BSPR y en mutuo acuerdo con el responsable de
Altec México.



Solicitudes Planeados:

El horario de recepción de las solicitudes será de 9:00 hrs a 16:00 hrs (horario
Puerto Rico) Las solicitudes que estén dentro de este horario serán atendidas en
las siguientes 24 hrs hábiles en condiciones normales. Si la solicitud de cambio
es enviada después de este horario la solicitud pasará al siguiente día hábil.



 

Tiempo de respuesta:

Se considera como máximo 24 hrs hábiles después de haber hecho la solicitud
(sólo en condiciones normales).

11. Procedimientos

Los procedimientos aplicables a este SLA serán los referidos en el inventario de
servicios que ambas partes acuerden.

Penalizaciones

Se define el índice de cumplimiento semestral como la medida de los índices de
cumplimientos mensuales.

Se establecen las siguientes penalizaciones en función del índice de
cumplimiento semestral:

INDICE DE CUMPLIMIENTO SEMESTRAL

PORCENTAJE DE PENALIZACION

>= 99

0%

< 99

1%

< 98

2%

< 97

5

< 96

7%

<= 95

8%

 

 

La penalización se calculará según la tabla anterior y sobre la facturación
anual.

Adicionalmente América Latina Tecnología de México S.A. C.V. admite un máximo de
un 5% por incumplimientos ocasionales graves detallados en el Acuerdo SLA del
LPAR de desarrollo BSPR".

 

 

 

 

Schedule 9.03

Disaster Recovery

Disaster Recovery Services:

ALTEC will provide, through a specialized services contractor, a contingency
plan that will assure the recovery of their Computer Center Main Frame
facilities, which provides access to our customer´s databases and related
information.

ALTEC will ensure compliance with all federal and local existing and future
regulations regarding disaster recovery requirements. In addition to this, it
will provide a reasonable growth capacity in services contracted, contemplating
future years growth trends in business volumes as well as systems requirements
and related needs.

Back up Tapes Handling:

ALTEC will ensure daily backup tapes are transported to a certified alternate
site located at a safe distance from the Computer Center location in order to
ensure the safety of such tapes in a disaster scenario. ALTEC will also ensure
such tapes are being properly stored in a safe and humid control environment
that will ensure the Banco Santander Puerto Rico customer information´s safety.

Disaster Recovery Testing:

ALTEC will ensure that the Disaster Recovery Plan is implemented and tested at
least on an annual basis, and will provide a detailed test result report to
Banco Santander Puerto Rico. ALTEC will update the Disaster Recovery Plan
according to any changes that occur during the year, and such modifications will
be incorporated on next year´s test accordingly. Any significant change to the
Data Center configuration will required testing immediately following the change
or implementation.

Usage of Disaster Recovery Services:

Banco Santander Puerto Rico will be financially responsible for any charges for
disaster recovery services incurred only to the extent that the need to utilize
such disaster recovery services arises from an event of major force that
prevents the use of the Main Frame Facilities.

 

 

Activation Procedures:

ALTEC, as well as Banco Santander Puerto Rico, will structure a Command Center
in which the Contingency Committee Members will meet in the event of an
emergency and decide the activation of the DRP for the Computer Center. ALTEC´s
Command Center will contact the Banco Santander Contingency Committee
immediately following an event that potentially could or has prevented the
operations of the Main Frame facilities of ALTEC in Mexico.

The Contingency Committee Director or alternate directors, in coordination with
the ALTEC Contingency Committee Directors, will make the decision to activate
the Disaster Recovery Alternate Facilities, following the activation procedures
stated in the Disaster Recovery Contract established with the third party.

Personnel Authorized to Activate the DRP for ALTEC Mexico:

 

Name

Position

Location

Telephone

Osvaldo Karuzic

CIO, Banco Santander Puerto Rico

BSPR

W 787–281–2105

H 787–287–1093

C 787–392–3246

María Calero

EVP, Intervención y Control de Gestión

BSPR

W 787–777–4437

H 787–748–5537

C 787–579–5461

José R. Gonzalez

President

BSPR

W 787–777–4447

H

C

 